        Case 2:14-cv-07139-JCJ
Case 17-33964-hdh11              Document
                     Doc 1405 Filed 06/07/19286-1  Filed06/07/19
                                               Entered   07/23/1913:48:09
                                                                   Page 1 ofPage
                                                                             84 1 of 84



  Gregory G. Hesse (Texas Bar No. 09549419)                    Tyler P. Brown (admitted pro hac vice)
  HUNTON ANDREWS KURTH LLP                                     Jason W. Harbour (admitted pro hac vice)
  1445 Ross Avenue                                             HUNTON ANDREWS KURTH LLP
  Suite 3700                                                   Riverfront Plaza, East Tower
  Dallas, TX 75209                                             951 East Byrd Street
  Telephone: (214) 979-3000                                    Richmond, Virginia 23219
                                                               Telephone: (804) 788-8200


  Counsel to the Debtors and Debtors in Possession

                            IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE NORTHERN DISTRICT OF TEXAS
                                        DALLAS DIVISION


  In re:
                                                                     Chapter 11

  THINK FINANCE, LLC, et al.,                                        Case No. 17-33964-11 (HDH)

                                                                     (Jointly Administered)
  Debtors.1


    NOTICE OF FILING OF SUPPLEMENTAL EXHIBIT B TO MOTION OF THE
   DEBTORS AND DEBTORS-IN-POSSESSION FOR AUTHORIZATION TO ENTER
       INTO TERM SHEET PURSUANT TO SECTIONS 105 AND 363 OF THE
  BANKRUPTCY CODE AND FEDERAL RULE OF BANKRUPTCY PROCEDURE 9019

           PLEASE TAKE NOTICE that on June 6, 2019, the above-captioned debtors and debtors-

 in-possession (collectively, the “Debtors”) filed the Motion of the Debtors and Debtors-in-

 Possession for Authorization to Enter into Term Sheet Pursuant to Sections 105 and 363 of the

 Bankruptcy Code and Federal Rule of Bankruptcy Procedure 9019 [Doc. No. 1402] (the

 “Motion”)2 with the United States Bankruptcy Court for the Northern District of Texas.




          1
            The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number,
 are: Think Finance, LLC (6762), Think Finance SPV, LLC (4522), Financial U, LLC (1850), TC Loan Service, LLC
 (3103), Tailwind Marketing, LLC (1602), TC Administrative Services, LLC (4558), and TC Decision Sciences, LLC
 (8949).
           2
               Capitalized terms not otherwise defined herein shall have the meaning ascribed to them in the Motion.
        Case 2:14-cv-07139-JCJ
Case 17-33964-hdh11              Document
                     Doc 1405 Filed 06/07/19286-1  Filed06/07/19
                                               Entered   07/23/1913:48:09
                                                                   Page 2 ofPage
                                                                             84 2 of 84




        PLEASE TAKE FURTHER NOTICE that the Term Sheet attached hereto as Exhibit 1

 (the “Supplemental Exhibit B”) supplements and replaces the Term Sheet attached as Exhibit B to

 the Motion (the “Original Exhibit B”).

        PLEASE TAKE FURTHER NOTICE that the only changes from the Original Exhibit

 B to the Supplemental Exhibit B are: (i) the Supplemental Exhibit B contains executed signature

 pages; and (ii) the Supplemental Exhibit B includes the following sentence, which has been added

 to the end of the section titled “Press Release” that begins on page 3 of the Term Sheet: “For the

 avoidance of doubt, the foregoing is not intended to authorize any Settling Party to issue a press

 release that is deliberately misleading or knowingly inconsistent with the Material Terms.”

                PLEASE TAKE FURTHER NOTICE that a copy of Supplemental Exhibit B

 may be obtained at no charge at https://www.americanlegal.com/TF or for a fee at

 https://ecf.txnb.uscourts.gov.



                  [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




                                                 2
        Case 2:14-cv-07139-JCJ
Case 17-33964-hdh11              Document
                     Doc 1405 Filed 06/07/19286-1  Filed06/07/19
                                               Entered   07/23/1913:48:09
                                                                   Page 3 ofPage
                                                                             84 3 of 84




 DATED: June 7, 2019                    Respectfully submitted,


                                        /s/ Gregory G. Hesse
                                        Gregory G. Hesse (Texas Bar No. 09549419)
                                        HUNTON ANDREWS KURTH LLP
                                        1445 Ross Avenue
                                        Suite 3700
                                        Dallas, TX 75209
                                        Telephone: (214) 979-3000
                                        Email: ghesse@HuntonAK.com

                                        -and-

                                        Tyler P. Brown (admitted pro hac vice)
                                        Jason W. Harbour (admitted pro hac vice)
                                        HUNTON ANDREWS KURTH LLP
                                        Riverfront Plaza, East Tower
                                        951 East Byrd Street
                                        Richmond, Virginia 23219
                                        Telephone: (804) 788-8200
                                        Email: tpbrown@ HuntonAK.com
                                               jharbour@ HuntonAK.com

                                        Counsel to the Debtors and Debtors in Possession




                                           3
        Case 2:14-cv-07139-JCJ
Case 17-33964-hdh11              Document
                     Doc 1405 Filed 06/07/19286-1  Filed06/07/19
                                               Entered   07/23/1913:48:09
                                                                   Page 4 ofPage
                                                                             84 4 of 84




                                      Exhibit 1
                                Supplemental Exhibit B
        Case 2:14-cv-07139-JCJ
Case 17-33964-hdh11              Document
                     Doc 1405 Filed 06/07/19286-1  Filed06/07/19
                                               Entered   07/23/1913:48:09
                                                                   Page 5 ofPage
                                                                             84 5 of 84

                                                                                                     Execution Version




 ______________________________________________________________________________


                                            THINK FINANCE, LLC, ET AL.


                          GLOBAL SETTLEMENT AND RESTRUCTURING TERM SHEET


                                                      June 6, 2019
 ______________________________________________________________________________


 This term sheet (together with the attachments hereto, the “Term Sheet”)1 sets forth the principal
 terms of a global settlement (the “Settlement”) among (a) Think Finance, LLC, and its subsidiary
 debtors-in-possession (each a “Debtor,” and collectively, the “Debtors”) in the jointly
 administered cases styled In re Think Finance, LLC, et al., Case No. 17-33964 (the “Chapter 11
 Cases”), which are pending in the United States Bankruptcy Court for the Northern District of
 Texas (the “Bankruptcy Court”), (b) the Consenting Plaintiffs, (c) the Official Committee of
 Unsecured Creditors appointed in the Chapter 11 Cases, (d) the GPLS Secured Parties, and (e)
 certain other non-Debtor parties who are receiving releases in exchange for making contributions
 to the Settlement (collectively, (a)-(e) are the “Settling Parties” and (b)-(d) are the “Consenting
 Stakeholders”), through a chapter 11 plan (the “Plan”). It is not intended to be a solicitation of a
 plan for purposes of section 1125 of the Bankruptcy Code.
 THIS TERM SHEET DOES NOT CONSTITUTE (NOR SHALL IT BE CONSTRUED
 AS) AN OFFER WITH RESPECT TO ANY SECURITIES OR A SOLICITATION OF
 ACCEPTANCES OR REJECTIONS AS TO ANY EXCHANGE OR PLAN OF
 REORGANIZATION, IT BEING UNDERSTOOD THAT SUCH A SOLICITATION, IF
 ANY, SHALL BE MADE ONLY IN COMPLIANCE WITH SECTION 4(A)(2) OF THE
 SECURITIES ACT OF 1933, SECTION 1145 OF THE BANKRUPTCY CODE, AND ALL
 OTHER APPLICABLE STATUTES, RULES, AND LAWS.
 THIS TERM SHEET IS SUBJECT TO THE FILING OF A PLAN AND DISCLOSURE
 STATEMENT IN FORM AND SUBSTANCE MATERIALLY CONSISTENT WITH
 THIS TERM SHEET AND OTHERWISE REASONABLY ACCEPTABLE TO THE
 DEBTORS AND CONSENTING STAKEHOLDERS; PROVIDED, HOWEVER, THAT

 1   Capitalized terms used but not defined throughout this Term Sheet have the meanings given thereto in Annex C.
        Case 2:14-cv-07139-JCJ
Case 17-33964-hdh11              Document
                     Doc 1405 Filed 06/07/19286-1  Filed06/07/19
                                               Entered   07/23/1913:48:09
                                                                   Page 6 ofPage
                                                                             84 6 of 84




 THIS TERM SHEET IS ENFORCEABLE AGAINST THE CONSENTING
 STAKEHOLDERS AS SET FORTH HEREIN UNLESS THE PLAN ACTUALLY
 PROPOSED BY THE DEBTORS IS MATERIALLY DIFFERENT THAN THE TERMS
 CONTAINED HEREIN, OR, WITH RESPECT TO THE DEBTORS AND THE
 COMMITTEE, THEIR FIDUCIARY OBLIGATIONS REQUIRE OTHERWISE. THE
 SETTLING PARTIES EXPRESSLY AGREE THAT (1) THE ENFORCEABILITY OF
 THIS TERM SHEET AGAINST THE DEBTORS IS SUBJECT TO THE DEBTORS
 OBTAINING BANKRUPTCY COURT APPROVAL OF THEIR ENTRY INTO THIS
 TERM SHEET, AND (2) THIS TERM SHEET SHALL NOT BE BINDING AGAINST
 THE PUTATIVE NATIONWIDE CONSUMER BORROWER CLASS UNLESS AND
 UNTIL FULL AND FINAL APPROVAL OF THE SETTLEMENT PURSUANT TO FED.
 R. CIV. P. 23, PROVIDED THAT THIS TERM SHEET SHALL BE BINDING AGAINST
 THE CONSENTING PLAINTIFFS UPON EXECUTION OF THIS TERM SHEET.
 THIS TERM SHEET HAS BEEN PRODUCED FOR DISCUSSION AND SETTLEMENT
 PURPOSES ONLY, AND IS SUBJECT TO RULE 408 OF THE FEDERAL RULES OF
 EVIDENCE AND OTHER APPLICABLE STATE AND FEDERAL STATUTES, RULES,
 AND LAWS.




                        [Remainder of Page Intentionally Left Blank]




                                            -2-
        Case 2:14-cv-07139-JCJ
Case 17-33964-hdh11              Document
                     Doc 1405 Filed 06/07/19286-1  Filed06/07/19
                                               Entered   07/23/1913:48:09
                                                                   Page 7 ofPage
                                                                             84 7 of 84




  Global Settlement and Restructuring Summary

  Overview                   Recognizing the benefits of a consensual, expedient resolution of
                             the Chapter 11 Cases and the Pending Litigation (as defined in
                             Annex B attached hereto), the Settling Parties have agreed to
                             fully and finally resolve the claims and disputes between and
                             among the Settling Parties and to support a Plan which includes
                             the terms contained herein.
                             As outlined below, the Settlement provides meaningful relief to
                             the Debtors’ stakeholders in exchange for the settlement of
                             substantial, disputed claims against the Debtors and the
                             Consenting Defendants, and presents the clearest path to an
                             efficient, timely resolution of the Chapter 11 Cases.
                             The Settlement will also incorporate the resolution of claims and
                             issues, related to the Debtors and their business, between certain
                             non-Debtor parties pursuant to Fed. R. Civ. P. 23(e), each of
                             which is disputed and expressly denied by such non-Debtor
                             parties.
                             The Settlement ultimately will be effectuated through
                             confirmation of the Plan, which must be consistent with this
                             Term Sheet in all material respects unless the Debtors and all
                             Consenting Stakeholders consent in writing to modify the terms
                             contained in this Term Sheet.
                             This Term Sheet identifies the Reorganized Debtor Assets,
                             which comprise the only property of the Debtors’ estates that
                             will be vested in the Reorganized Debtors on the Effective Date.
                             The Plan shall provide for the payment of, or establishing
                             reserves for, certain claims on or as soon as reasonably
                             practicable after the Effective Date, and for all other assets and
                             property of the Debtors’ estates to be administered by the
                             Litigation Trustee on and after the Effective Date in accordance
                             with the Plan and the Litigation Trust Agreement; provided,
                             however, that claims against the Released Parties shall be
                             released as set forth in greater detail below.
                             The Settling Parties will negotiate, in good faith, any other
                             documents reasonably required to consummate the Settlement.

  Press Release              Excluding the Debtors and the GPLS Secured Parties with
                             respect to any responsive press release, the Pennsylvania AG and
                             the CFPB, no Settling Party shall issue or cause to be issued any
                             press release regarding the settlement, the Debtors’ chapter 11
                             plan, the mediation process, or other material document or
                             material proceeding (collectively, the “Material Terms”) unless

                                            3
        Case 2:14-cv-07139-JCJ
Case 17-33964-hdh11              Document
                     Doc 1405 Filed 06/07/19286-1  Filed06/07/19
                                               Entered   07/23/1913:48:09
                                                                   Page 8 ofPage
                                                                             84 8 of 84




                              (i) such press release is consistent in its entirety with the
                              Material Terms and (ii) the language contained in such press
                              release has been provided to the Debtors and the Consenting
                              Defendants (including the GPLS Secured Parties) at least five (5)
                              Business Days prior to the release or publication thereof. For the
                              avoidance of doubt, the foregoing is not intended to authorize
                              any Settling Party to issue a press release that is deliberately
                              misleading or knowingly inconsistent with the Material Terms.

  No Admission of Liability   Notwithstanding anything to the contrary herein, none of the
                              Debtors or the Consenting Defendants (including the GPLS
                              Secured Parties) admits to any wrongdoing, liability, fact, fault,
                              assertion or illegality, each of which is expressly denied in its
                              entirety by the Debtors and the Consenting Defendants
                              (including the GPLS Secured Parties). The Settlement is entered
                              into to resolve, settle and compromise disputed matters so as to
                              avoid the cost, expense and effort associated with continuing the
                              dispute. Nothing contained herein, the Plan, the Disclosure
                              Statement or other related document shall be construed or used
                              as an admission to any wrongdoing, liability, fact, fault, assertion
                              or illegality by any of the Debtors or the Consenting Defendants
                              (including the GPLS Secured Parties), each of which is expressly
                              denied.

  Settlement Timeline         The consummation of the Settlement is predicated upon the
                              occurrence of the following events:
                                     the execution of this Term Sheet by the Consenting
                                      Stakeholders and the Debtors, provided that such
                                      execution by the Debtors shall not be binding upon the
                                      Debtors until the Bankruptcy Court approves the
                                      Debtors’ entry into this Term Sheet;
                                     the Plan shall provide that, on the Effective Date, the
                                      GPLS Secured Parties shall cause all amounts in the
                                      GPLS Holdback Account, but no less than $7.5 million,
                                      to be transferred to the Escrow Account;
                                     the Plan shall provide for the first $2 million from the
                                      Escrow Account to be transferred to the Pennsylvania
                                      AG on the Effective Date;
                                     the Plan shall provide for all amounts remaining in the
                                      Escrow Account (after the $2 million transfer to the
                                      Pennsylvania AG set forth above) to be transferred to the
                                      Debtors’ estates on the Effective Date, and all such funds
                                      not used to make payments or to fund reserves as


                                              4
        Case 2:14-cv-07139-JCJ
Case 17-33964-hdh11              Document
                     Doc 1405 Filed 06/07/19286-1  Filed06/07/19
                                               Entered   07/23/1913:48:09
                                                                   Page 9 ofPage
                                                                             84 9 of 84




                                     required by this Term Sheet and the Plan shall be
                                     transferred to the Litigation Trust which shall receive all
                                     rights and interests in such funds from the Debtors and
                                     GPLS Secured Parties, for administration by the
                                     Litigation Trustee in accordance with the Plan and the
                                     Litigation Trust Agreement;
                                    Notwithstanding any rights to the contrary set forth in
                                     the cash collateral orders entered in the Chapter 11
                                     Cases, the GPLS Secured Parties shall not seek any
                                     further reimbursement or repayment of fees and
                                     expenses of the GPLS Secured Parties or otherwise from
                                     the Escrow Account, the GPLS Holdback Account, or
                                     otherwise;
                                    Other than obtaining documents pursuant to (i) the 2004
                                     Order entered concerning CBIZ and (ii) the 2004 Order
                                     entered concerning KPMG, the Committee shall
                                     continue any deadlines associated with any pending
                                     Bankruptcy Rule 2004 investigations of the Debtors and
                                     any other parties or entities. In addition, the Committee
                                     shall not seek authority to conduct any further or
                                     additional Bankruptcy Rule 2004 investigations unless
                                     and until this Term Sheet is terminated in accordance
                                     with its terms as it is the intention of the Settling Parties
                                     that the Committee will not conduct any other
                                     Bankruptcy Rule 2004 while the Settling Parties seek to
                                     confirm the Plan consistent with this Term Sheet. If,
                                     however, unforeseen events arise after the execution of
                                     this Term Sheet that do not result in the termination of
                                     this Term Sheet but cause the Committee to want to seek
                                     additional Bankruptcy Rule 2004 investigations, then
                                     the Committee shall only seek such additional
                                     Bankruptcy 2004 investigations with written consent
                                     from the Debtors, which consent shall not be
                                     unreasonably withheld; provided, however, for the
                                     avoidance of doubt, the Litigation Trustee shall succeed
                                     to the rights of the Committee in connection with such
                                     investigations on and after the Effective Date and the
                                     limitations stated herein on the Committee pursuing
                                     Bankruptcy Rule 2004 investigations shall not apply to
                                     the Litigation Trustee;
                                    within five days following execution of this Term Sheet
                                     by the Settling Parties:
                                        each Consenting Plaintiff shall move to stay, or


                                             5
        Case 2:14-cv-07139-JCJ
Case 17-33964-hdh11              Document
                     Doc 1405 Filed 06/07/19286-1  Filed06/07/19
                                               Entered   07/23/1913:48:09
                                                                   Page 10 Page
                                                                           of 84 10 of 84




                                                           otherwise confirm in writing to the Debtors and the
                                                           applicable Consenting Defendant(s) its agreement not
                                                           to proceed with, all actions currently pending against
                                                           the Debtors, their estates, and all applicable
                                                           Consenting Defendants, unless and until this Term
                                                           Sheet is terminated in accordance with its terms;
                                                          proposed Nationwide Class Counsel shall file a
                                                           motion, which shall be in a form reasonably
                                                           acceptable to and not objected to by the Debtors,
                                                           Committee, and all Consenting Plaintiffs and
                                                           Consenting Defendants (the “Approval Motion”),
                                                           seeking, among other things, (a) to amend and
                                                           consolidate various proofs of claim; (b) to invoke
                                                           Bankruptcy Rule 7023 to the extent necessary;
                                                           (c) certification of the Nationwide Consumer
                                                           Borrower Settlement Class for settlement purposes
                                                           only; (d) to appoint 21 Nationwide Class
                                                           Representatives; (e) to appoint Nationwide Class
                                                           Counsel as class counsel; (f) preliminary approval of
                                                           the Settlement pursuant to Fed. R. Civ. P. 23(e);
                                                           (g) authorization of the release of funds from the
                                                           Escrow Account to advance and pay noticing and
                                                           related expenses in connection with the Settlement
                                                           and the certification of the Nationwide Consumer
                                                           Borrower Settlement Class; (h) to approve, among
                                                           other things, the Class Administrator2 and the form
                                                           and manner of notice to be served on members of the
                                                           Nationwide Consumer Borrower Settlement Class;
                                                           (i) to establish a deadline, at least 45 days after entry
                                                           of the Preliminary Approval Order, for Nationwide
                                                           Consumer Borrowers to return notice of their desire
                                                           to opt out of the Nationwide Consumer Borrower
                                                           Settlement Class or object to the Settlement (the
                                                           “Opt-Out Deadline”); and (j) to authorize the Class
                                                           Representatives to vote on behalf of the Nationwide
                                                           Consumer Borrower Settlement Class to accept or
                                                           reject the Plan;
                                                          Kelly Guzzo, P.L.C., Consumer Litigation
                                                           Associates, P.C. and Tycko & Zaveeri, P.L.C. shall
                                                           file a Motion for Preliminary Approval pursuant to

  2 The Class Administrator shall be RSM, a nationally recognized class administrator acceptable to the Debtors, the Committee,
  the Consenting Plaintiffs, and the GPLS Secured Parties.




                                                                6
        Case 2:14-cv-07139-JCJ
Case 17-33964-hdh11              Document
                     Doc 1405 Filed 06/07/19286-1  Filed06/07/19
                                               Entered   07/23/1913:48:09
                                                                   Page 11 Page
                                                                           of 84 11 of 84




                                          Fed. R. Civ. P. 23 seeking certification of the same
                                          Nationwide Consumer Borrower Settlement Class in
                                          the Eastern District of Virginia in connection with a
                                          settlement funded by Great Plains Lending, LLC,
                                          Plain Green, LLC, MobiLoans, LLC and Mark Curry
                                          and his companies.         The Committee, and all
                                          Consenting Plaintiffs and Consenting Defendants
                                          shall not object to the motion for preliminary
                                          approval.     If the Virginia Class Settlement is
                                          preliminarily approved, it shall be coordinated with
                                          the Nationwide Consumer Borrower Settlement Class
                                          to the extent practicable and necessary so that the
                                          Class members (and others receiving notice) and the
                                          Bankruptcy Court can fairly evaluate the combined
                                          effect of both settlements, including the proposed
                                          remedies, relief and releases, and so that the expense,
                                          complexities and delays associated with the
                                          settlements can be minimized, all to the extent
                                          consistent with Federal Rule of Civil Procedure 23,
                                          Bankruptcy Rule 7023, CAFA, other applicable law,
                                          and due process. Notwithstanding the foregoing or
                                          anything else herein, the approval of the Virginia
                                          Class Settlement is not a condition precedent to the
                                          confirmation of the Plan or to the Effective Date; and
                                         the Debtors shall file a motion seeking authorization
                                          to enter into this Term Sheet in a form acceptable to
                                          the Committee, the Consenting Plaintiffs, and the
                                          GPLS Secured Parties, which acceptance shall not be
                                          unreasonably withheld, which shall be attached to the
                                          motion (the “Term Sheet Authorization Motion”).
                                     within 10 days after the filing of the Approval Motion
                                      and the Term Sheet Authorization Motion, the notice
                                      required by 28 U.S.C. § 1715 shall be provided by the
                                      Debtors and the Consenting Defendants or their designee,
                                      and such providing party shall rely upon the applicable
                                      usury limits for each of the Tier 2 states provided by
                                      proposed Nationwide Class Counsel in preparing such
                                      notice; and provided further that the Debtors shall consult
                                      with proposed Nationwide Class Counsel in connection
                                      with calculating the proposed distribution information for
                                      such notice;
                                     within 40 days following execution of this Term Sheet
                                      the Bankruptcy Court shall have entered (i) an order
                                      substantially granting the relief sought in the Approval

                                              7
        Case 2:14-cv-07139-JCJ
Case 17-33964-hdh11              Document
                     Doc 1405 Filed 06/07/19286-1  Filed06/07/19
                                               Entered   07/23/1913:48:09
                                                                   Page 12 Page
                                                                           of 84 12 of 84




                                      Motion (the “Preliminary Approval Order”) and (ii) an
                                      order authorizing the Debtors to enter into this Term
                                      Sheet (the “Term Sheet Authorization Order”);
                                     within 7 days following the execution of this Term Sheet,
                                      proposed Nationwide Class Counsel shall provide the
                                      proposed Class Administrator with the applicable usury
                                      rate for each of the Tier 2 states;
                                     within 10 days following execution of this Term Sheet,
                                      the Debtors shall provide the proposed Class
                                      Administrator global historical loan level data for
                                      Eligible Tribal Loans sufficient to enable an analysis of
                                      state-by-state distribution percentages and for use in all
                                      other distribution calculations contemplated by this Term
                                      Sheet or by CFPB in connection with any distributions
                                      from its Civil Penalty Fund;
                                     no later than 5 Business Days following entry of the
                                      Preliminary Approval Order and the Term Sheet
                                      Authorization Order, the Debtors shall file an amended
                                      Plan and Disclosure Statement reflecting the terms and
                                      conditions set forth in this Term Sheet and a motion
                                      seeking approval of the amended Disclosure Statement;
                                     as soon as reasonably practicable, and in no event later
                                      than 45 days following entry of the Preliminary Approval
                                      Order, the Class Administrator shall mail and/or email
                                      the approved Class Notice as directed by the Preliminary
                                      Approval Order (including a special notice for
                                      Pennsylvania Borrowers that explains their separate
                                      classification and treatment), provided, that (i) the
                                      Debtors will provide all information necessary for the
                                      Class Administrator to generate a class list and utilize
                                      appropriate address update and location products and
                                      services, which update and location process will be
                                      conducted in consultation with the Debtors, and
                                      Nationwide Class Counsel, provided that the Debtors and
                                      Nationwide Class Counsel will cooperate in obtaining
                                      any collateral orders necessary to use such address update
                                      and location products services; (ii) to facilitate creation of
                                      this class list and for the additional purpose of
                                      effectuating this settlement including enabling their
                                      answering of questions from potential members of the
                                      Nationwide Consumer Borrower Settlement Class the
                                      Debtors will provide on a confidential basis to Kelly
                                      Guzzo, P.L.C. and Consumer Litigation Associates, P.C.


                                              8
        Case 2:14-cv-07139-JCJ
Case 17-33964-hdh11              Document
                     Doc 1405 Filed 06/07/19286-1  Filed06/07/19
                                               Entered   07/23/1913:48:09
                                                                   Page 13 Page
                                                                           of 84 13 of 84




                                      (who will be the firms receiving calls from consumer
                                      borrowers), the name, last 4 digits of the social security
                                      number, state, and loan payment amount information for
                                      the consumer borrowers of the Eligible Tribal Loans,
                                      provided that Kelly Guzzo, P.L.C., and Consumer
                                      Litigation Associates, P.C. (a) shall not provide such
                                      information to any Entity other than such consumer
                                      borrower and/or the Class Administrator and shall not use
                                      such information for any other purpose and (b) agree to
                                      the entry by the Bankruptcy Court of a protective order
                                      that so limits the ability of Kelly Guzzo, P.L.C. and
                                      Consumer Litigation Associates, P.C. to provide such
                                      information to anyone else (together (a) and (b) are
                                      referred to the “PII Prohibited Use/Protective Order
                                      Provisions”); and (iii) to facilitate the Pennsylvania AG
                                      communicating with Pennsylvania Borrowers and/or
                                      serving as paying agent for allocations for Pennsylvania
                                      Borrowers, the Debtors, or at the request of the
                                      Pennsylvania AG either Kelly Guzzo, P.L.C., Consumer
                                      Litigation Associates, P.C., or the Class Administrator,
                                      will provide on a confidential basis to the Pennsylvania
                                      AG the name, last 4 digits of the social security number,
                                      and loan payment amount information for the
                                      Pennsylvania Borrowers, provided that the Pennsylvania
                                      AG (x) shall not provide such information to any Entity
                                      other than such Pennsylvania Borrower, the Class
                                      Administrator, and/or a service provider engaged by the
                                      Pennsylvania AG to assist the Pennsylvania AG in
                                      communicating with Pennsylvania Borrowers and/or
                                      serving as paying agent for allocations for Pennsylvania
                                      Borrowers, and shall not use such information for any
                                      other purpose and (y) agrees to the entry by the
                                      Bankruptcy Court of a protective order that so limits the
                                      ability of the Pennsylvania AG and any such service
                                      provider to provide such information to anyone else.
                                      After the Effective Date, the Reorganized Debtors shall,
                                      together with the Debtors, have the benefit of and right to
                                      enforce these provisions;
                                     no later than 10 Business Days after the Opt-Out
                                      Deadline has passed, the Bankruptcy Court shall hold a
                                      hearing to determine whether to (a) approve the
                                      Disclosure Statement, (b) authorize the Debtors to
                                      distribute the Plan Solicitation Materials, and (c) approve
                                      solicitation and voting procedures, including authorizing
                                      the class representatives to vote on the Plan on behalf of

                                              9
        Case 2:14-cv-07139-JCJ
Case 17-33964-hdh11              Document
                     Doc 1405 Filed 06/07/19286-1  Filed06/07/19
                                               Entered   07/23/1913:48:09
                                                                   Page 14 Page
                                                                           of 84 14 of 84




                                      the Nationwide Consumer Borrower Settlement Class;
                                     within 5 Business Days following entry of the Disclosure
                                      Statement Approval Order, the Debtors shall distribute
                                      the Plan Solicitation Materials;
                                     within 45 days following entry of the Disclosure
                                      Statement Approval Order, the Bankruptcy Court shall
                                      hold the Confirmation Hearing on the Plan
                                      contemporaneously with the Final Fairness Hearing,
                                      provided that the Final Fairness Approval Order shall
                                      contain the Class Action Injunction and Other Relief;
                                     within 5 Business Days following the Confirmation
                                      Hearing, the Bankruptcy Court shall have entered the
                                      Confirmation Order and the Bankruptcy Court shall have
                                      entered the Final Fairness Approval Order, provided,
                                      however, that this 5 Business Day period may be
                                      extended as necessary so that the Final Fairness Approval
                                      Order is not entered less than 90 days after the mailing of
                                      any notices required by 28 U.S.C. § 1715;
                                     within 30 days following entry of the Confirmation Order
                                      and the Final Fairness Approval Order, the Effective
                                      Date shall have occurred; and
                                     on the Effective Date, in addition to other actions
                                      described herein or in the Plan, each of the following
                                      shall occur (except as the timing of such action shall be
                                      governed as otherwise set forth in this Term Sheet or
                                      other future agreement or modified by Bankruptcy Court
                                      order):
                                         1. each Consenting Defendant (other than the GPLS
                                            Secured Parties) shall pay its Consenting
                                            Defendants’ Cash Contribution to the Litigation
                                            Trust, in accordance with the terms of the
                                            settlement with such Consenting Defendant
                                            and/or the confirmed Plan, as applicable;
                                         2. the GPLS Secured Parties will cause all cash in
                                            the GPLS Holdback Account to be transferred to
                                            the Escrow Account. The GPLS Secured Parties
                                            represent,   warrant,    and     covenant    that,
                                            immediately prior to the transfer of funds to the
                                            Escrow Account on the Effective Date, the GPLS
                                            Holdback Account will have no less than $7.5
                                            million in immediately available funds;


                                             10
        Case 2:14-cv-07139-JCJ
Case 17-33964-hdh11              Document
                     Doc 1405 Filed 06/07/19286-1  Filed06/07/19
                                               Entered   07/23/1913:48:09
                                                                   Page 15 Page
                                                                           of 84 15 of 84




                                        3. prior to any further transfers from the Escrow
                                           Account, $2 million shall be transferred to the
                                           Pennsylvania AG from the Escrow Account;
                                        4. thereafter, all cash in the Escrow Account shall be
                                           transferred to the Debtors’ estates, and then all
                                           such funds not used to make payments or to fund
                                           reserves as required by this Term Sheet or the
                                           Plan shall be transferred to the Litigation Trust
                                           which shall receive all rights and interests in such
                                           funds from the Debtors, for administration by the
                                           Litigation Trustee in accordance with the terms of
                                           the confirmed Plan and the Litigation Trust
                                           Agreement;
                                        5. the reserve for Allowed Administrative Expenses,
                                           Priority Tax Claims and other Priority Claims
                                           shall be funded;
                                        6. cash in the amount of the Professional Fee
                                           Amount shall be deposited into the Professional
                                           Fee Escrow by the Debtors;
                                        7. the Reorganized Debtor Assets shall vest in the
                                           Reorganized Debtors, and the Reorganized
                                           Debtor Cash Contribution shall be paid to the
                                           Reorganized Debtors;
                                        8. the reserve for the General Unsecured Claims
                                           Cash Pool shall be funded in the amount of $3
                                           million, and it shall be held by the Litigation
                                           Trustee for distribution;
                                        9. the reserve for the Substantial Contribution Fund
                                           shall be funded and disbursed;
                                        10. the Litigation Trust shall be established in
                                            accordance with the Plan and the Litigation Trust
                                            Agreement, and all remaining cash and rights to
                                            payment in the Debtors’ estates (after funding 5
                                            through 9 above, and, other than as expressly
                                            stated herein) shall be transferred to the Litigation
                                            Trust; except for the funding of an expense
                                            reserve for the Litigation Trust in accordance with
                                            the terms of, and in the amount identified by, the
                                            Litigation Trust Agreement, the cash transferred
                                            to the Litigation Trust shall be reserved for the
                                            initial distribution to members of the Nationwide
                                            Consumer Borrower Settlement Class, and the


                                           11
        Case 2:14-cv-07139-JCJ
Case 17-33964-hdh11              Document
                     Doc 1405 Filed 06/07/19286-1  Filed06/07/19
                                               Entered   07/23/1913:48:09
                                                                   Page 16 Page
                                                                           of 84 16 of 84




                                                                 Plan shall provide that such initial distribution
                                                                 shall occur within 30 days following the Effective
                                                                 Date or as soon thereafter as reasonably
                                                                 practicable in the Litigation Trustee’s discretion;3
                                                            11. the Litigation Trustee, the Litigation Trust
                                                                Oversight Board, and the Advisory Committee
                                                                shall be appointed;
                                                            12. all Causes of Action shall be transferred to the
                                                                Litigation Trust to be prosecuted solely by the
                                                                Litigation Trustee in accordance with the Plan
                                                                and the Litigation Trust Agreement;
                                                            13. the releases and exculpation attached hereto as
                                                                Annex A (the “Releases”) shall become fully
                                                                enforceable and effective, except for (i) the
                                                                releases from the Pennsylvania AG, which shall
                                                                become effective upon entry of the order(s)
                                                                contemplated by this Term Sheet settling the
                                                                Pennsylvania Litigation (the forms of which
                                                                order(s) and agreement(s) shall be mutually
                                                                acceptable by and among the parties thereto and
                                                                set forth in a Plan Supplement), (ii) the releases
                                                                from the CFPB, which shall become effective
                                                                upon entry of the order(s) contemplated by this
                                                                Term Sheet, including the consent order at Annex
                                                                D attached hereto, settling the CFPB Litigation,
                                                                and (iii) except for the effectiveness of the
                                                                releases from the Pennsylvania AG and the CFPB
                                                                as set forth in (i) and (ii) above, the releases to the
                                                                GPLS Secured Parties shall become effective
                                                                upon the occurrence of the Effective Date and the
                                                                applicable transfer(s) from the GPLS Holdback
                                                                Account as set forth in this Term Sheet;
                                                            14. the (a) Consenting Plaintiffs other than the
                                                                Pennsylvania AG and the CFPB shall take all
                                                                steps necessary to dismiss the applicable Pending
                                                                Litigation with prejudice (and obtain an
                                                                appropriate Rule 54(b) order if necessary) in
                                                                accordance with the paragraphs below, solely as
                                                                to the Debtors (where applicable) and the

  3 The Litigation Trust Agreement is being drafted by counsel for the Committee and certain Consenting Plaintiffs and will be
  circulated to the Debtors separately. For the avoidance of doubt, the Litigation Trust Agreement will need to be acceptable to the
  Debtors, which consent shall not be unreasonably withheld.




                                                                 12
        Case 2:14-cv-07139-JCJ
Case 17-33964-hdh11              Document
                     Doc 1405 Filed 06/07/19286-1  Filed06/07/19
                                               Entered   07/23/1913:48:09
                                                                   Page 17 Page
                                                                           of 84 17 of 84




                                           Consenting Defendants, (b) Pennsylvania AG
                                           shall seek and obtain all orders necessary to settle,
                                           with the entry of a Rule 54(b) separate final
                                           judgment, all claims in the Pennsylvania
                                           Litigation against the Debtors in accordance with
                                           the below Pennsylvania AG Settlement section,
                                           and (c) the CFPB shall seek and obtain all orders
                                           necessary to settle, with the entry of the consent
                                           order attached hereto at Annex D, all claims in the
                                           CFPB Litigation against the Debtors in
                                           accordance with the below CFPB Settlement
                                           section;
                                        15. the Debtors and the GPLS Secured Parties shall
                                            take all steps necessary to dismiss the GPLS
                                            Litigation with prejudice;
                                        16. the GPLS Secured Parties shall cause GPLS to
                                            assign the MobiLoans Note and related
                                            agreements to the Reorganized Debtors;
                                        17. the GPLS Secured Parties shall release all interest
                                            in and rights to the Great Plains Reserve to Great
                                            Plains, which will be distributed in accordance
                                            with the terms of the settlement reached in Gibbs
                                            v. Great Plains, et al.;
                                        18. the Reorganized Debtors shall reasonably
                                            cooperate, if needed, in efforts by the Settling
                                            Tribal Lenders to cause the Tribal Property to be
                                            transferred to the Litigation Trust in accordance
                                            with separate settlement agreements that may be
                                            reached with the Settling Tribal Lenders;
                                            provided, however, that since the Debtors are not
                                            currently aware of the extent of any cooperation
                                            required, nothing herein shall require the
                                            Reorganized Debtors to incur expenses to so
                                            cooperate without provision being made for
                                            reimbursement of reasonable and actual internal
                                            and external costs, for such cooperation to be paid
                                            to the Reorganized Debtors from the Litigation
                                            Trust;
                                        19. the Restructuring       Transactions    shall    be
                                            consummated; and
                                        20. the Class Action Injunctive and Other Relief shall
                                            take effect.


                                           13
        Case 2:14-cv-07139-JCJ
Case 17-33964-hdh11              Document
                     Doc 1405 Filed 06/07/19286-1  Filed06/07/19
                                               Entered   07/23/1913:48:09
                                                                   Page 18 Page
                                                                           of 84 18 of 84




  Specific Components of the Settlement

  Reorganized Debtor Assets                  On the Effective Date, the following Reorganized Debtor Assets
                                             (and for the avoidance of doubt, no other property of the
                                             Debtors’ estates) shall be transferred to and vest in the
                                             Reorganized Debtors:
                                                      $5 million in cash (the “Reorganized Debtor Cash
                                                       Distribution”);
                                                      that certain Subordinated Term Note, dated May 10,
                                                       2017, by MobiLoans for the benefit of GPLS (the
                                                       “MobiLoans Note”) with a face value of $6,795,000, and
                                                       all directly related agreements, including that certain (a)
                                                       Subordinated Loan Agreement, dated May 10, 2017, by
                                                       and between MobiLoans and GPLS, (b) Security
                                                       Agreement, dated May 10, 2017, by and between
                                                       MobiLoans and GPLS, pursuant to which MobiLoans
                                                       grants a subordinated security interest in substantially all
                                                       of its assets, (c) Administrative Services Agreement,
                                                       dated May 10, 2017, by and between GPLS and AHG
                                                       Fund Investors, LLC, (d) Intercreditor Agreement, dated
                                                       May 10, 2017, by and between GPLS and AHG Fund
                                                       Investors, LLC, and (e) Subordination Agreement, dated
                                                       May 10, 2017, by and between GPLS and the Senior
                                                       Lender to such Subordination Agreement, and any
                                                       principal payments received by or on behalf of GPLS on
                                                       such MobiLoans Note between the execution of this
                                                       Term Sheet and the Effective Date;
                                                      that certain Promissory Note, dated as of June 18, 2015,
                                                       as amended, issued by Haynes Investments, Inc. to Think
                                                       Finance, Inc., with a face value of $5,269,000 and an
                                                       approximate remaining balance of $2,500,000, and any
                                                       principal payments received by or on behalf of the
                                                       Debtors on such Promissory Note between the execution
                                                       of this Term Sheet and the Effective Date;
                                                      all intercompany receivables, the largest being (i) the
                                                       Cortex service payments,4 (ii) the Cortex note, and (iii)
                                                       the TF Holdings debt;
                                                      all Intellectual Property of the Debtors, FF&E, and

  4 For the avoidance of doubt, Cortex service payments received by the Debtors prior to the Effective Date of the Plan would be
  treated like other general cash of the Debtors pursuant to the Plan, as contemplated by the first bullet point of the Conditions
  Precedent to the Effective Date section of this Term Sheet.




                                                                14
        Case 2:14-cv-07139-JCJ
Case 17-33964-hdh11              Document
                     Doc 1405 Filed 06/07/19286-1  Filed06/07/19
                                               Entered   07/23/1913:48:09
                                                                   Page 19 Page
                                                                           of 84 19 of 84




                                      employees (including business and employee contracts,
                                      leases and related matters, etc.), including assumed
                                      executory contracts (including employee contracts and
                                      leases), provided that the Reorganized Debtors shall be
                                      solely responsible for payment of all cure amounts to be
                                      paid in connection with any assumed executory contracts
                                      and leases; and
                                     all of the Debtors’ rights under their insurance policies,
                                      including any directors’ and officers’ policies, and under
                                      applicable law against their insurance carriers
                                      concerning such insurance policies, provided that any
                                      proceeds of such policies received by the Debtors as an
                                      insured after December 31, 2018, shall be transferred to
                                      and vest in the Reorganized Debtors, and provided
                                      further, for the avoidance of doubt, that the Plan shall be
                                      insurance neutral concerning contractual rights, if any, of
                                      any other person or entity under such insurance policies.
                              For the avoidance of doubt, any and all other assets and property
                              of the Debtors’ estates not included above or otherwise
                              addressed in this Term Sheet shall be transferred to the Litigation
                              Trust and administered by the Litigation Trustee for the benefit
                              of creditors, in accordance with the terms of the Plan, including,
                              but not limited to, the Causes of Action, refunds, deposits,
                              remnant assets, the General Unsecured Claims Cash Pool, the
                              Professional Fee Escrow and the Debtors’ interests in GPLS.
                              Books and records and class member data are dealt with
                              elsewhere in this Term Sheet.

  Nationwide Consumer         The Nationwide Consumer Borrower Settlement Class shall be
  Borrower Settlement Class   made up of all Nationwide Consumer Borrowers, excluding
                              those Nationwide Consumer Borrowers who effectively opt out
                              of the Nationwide Consumer Borrower Settlement Class.
                              Distributions to members of the Nationwide Consumer Borrower
                              Settlement Class shall be governed by the Plan and the Litigation
                              Trust Agreement. Nationwide Class Counsel shall coordinate
                              with counsel to the Pennsylvania AG in connection with any
                              notices provided and distributions made to Pennsylvania
                              Borrowers, which notices and distributions from the Litigation
                              Trust shall be subject to approval by the Bankruptcy Court.
                              If more than 1% in number of the Nationwide Consumer
                              Borrowers opt out of the Nationwide Consumer Borrower
                              Settlement Class, the GPLS Secured Parties may in their sole
                              discretion terminate the Term Sheet without penalty. The
                              Preliminary Approval Order shall provide that no member of the

                                             15
        Case 2:14-cv-07139-JCJ
Case 17-33964-hdh11              Document
                     Doc 1405 Filed 06/07/19286-1  Filed06/07/19
                                               Entered   07/23/1913:48:09
                                                                   Page 20 Page
                                                                           of 84 20 of 84




                              Nationwide Consumer Borrower Settlement Class can opt out on
                              behalf of anyone other than himself or herself and must sign on
                              his or her own behalf.
                              The Plan and Litigation Trust Agreement shall include the
                              following allocation of distribution for alleged damages among
                              members of the Nationwide Consumer Borrower Settlement
                              Class, which amount will be calculated by a formula that will use
                              the allocation below to reasonably approximate the payment for
                              each member of the Nationwide Consumer Borrower Settlement
                              Class, based on the data and fields of information available to the
                              Class Administrator and as further provided below:
                                  o Tier 1: the following states: Arizona, Arkansas,
                                    Colorado, Connecticut, Idaho, Illinois, Indiana, Kansas,
                                    Kentucky, Massachusetts, Minnesota, Montana, New
                                    Hampshire, New Jersey, New Mexico, New York, North
                                    Carolina, Pennsylvania, Ohio, South Dakota, Vermont,
                                    Virginia, and Wisconsin. Tier 1 would receive 70% of
                                    the Litigation Trust Proceeds (the “Tier 1 Allocation”),
                                       ჆      Ã     ჆      §
                                                                                     ̀Ȥ② 氂჆
                                  o Tier 2: the following states: Alabama, Alaska,
                                    California, Delaware, Florida, Georgia, Hawaii, Iowa,
                                    Louisiana, Maine, Maryland, Michigan, Mississippi,
                                    Missouri, Nebraska, North Dakota, Oklahoma, Oregon,
                                    Rhode Island, South Carolina, Tennessee, Texas,
                                    Washington, West Virginia, Washington D.C., and
                                    Wyoming. Tier 2 would receive 30% of the Litigation
                                    Trust Proceeds (the “Tier 2 Allocation”), in addition to
                                    injunctive and other relief in the form of the Class
                                    Action Injunctive and Other Relief.
                                  o Tier 3: states other than Tier 1 states and Tier 2 states.
                                    Tier 3 would receive only the injunctive and other relief
                                    in the form of the Class Action Injunctive and Other
                                    Relief and would include Nevada and Utah.
                                 Allowance of Claim for Voting and Distribution. The
                                  Nationwide Consumer Borrower Settlement Class shall have
                                  an allowed unsecured claim in the amount of $1.13 billion
                                  solely for purposes of voting and distribution under the Plan.
                                  The Debtors dispute liability on the foregoing claim, and this
                                  allowance shall not be an agreement by the Debtors or
                                  Reorganized Debtors to the allowance of such claim for any
                                  other purpose. Consistent with the provisions below in the
                                  General Unsecured Claims section, neither the Debtors,

                                             16
        Case 2:14-cv-07139-JCJ
Case 17-33964-hdh11              Document
                     Doc 1405 Filed 06/07/19286-1  Filed06/07/19
                                               Entered   07/23/1913:48:09
                                                                   Page 21 Page
                                                                           of 84 21 of 84




                                  Reorganized Debtors nor any Released Parties shall object to
                                  any Claims in these Chapter 11 Cases or have standing to be
                                  a party in the Claims objection process. The Plan shall
                                  separately classify one claim on behalf of all members of the
                                  Nationwide Consumer Borrower Settlement Class. No other
                                  claims of any members of the Nationwide Consumer
                                  Borrower Settlement Class shall be allowed except as
                                  otherwise set forth in this agreement for voting and
                                  distribution purposes only. The Pennsylvania AG proofs of
                                  claim and the CFPB proofs of claim shall be satisfied
                                  through the distributions on account of the single class claim
                                  of the Nationwide Consumer Borrower Settlement Class and
                                  the other relief provided in the Pennsylvania AG Settlement
                                  and the CFPB Settlement sections below.
                                 Solely for purposes of the pro rata allocation of distributions
                                  to members of the Nationwide Consumer Borrower
                                  Settlement Class, the Plan and the Litigation Trust
                                  Agreement shall provide that:
                                     each member of the Nationwide Consumer Borrower
                                      Settlement Class in a Tier 1 state shall receive a pro-rata
                                      distribution of the Tier 1 Allocation calculated based on
                                      the total amount paid by such Class member on Eligible
                                      Tribal Loans (in interest, as to Great Plains or Plain
                                      Green installment loans, and charges, as to MobiLoans
                                      lines of credit) as reflected on the applicable Tribal
                                      Lender’s books and records available to the Debtors, the
                                      GPLS Secured Parties (with respect to the GPLS Secured
                                      Parties, only to the extent any books or records are
                                      actually in the possession, custody or control of the
                                      GPLS Secured Parties) and/or the Settling Tribal
                                      Lenders. Additionally, the Pennsylvania Borrowers also
                                      may receive a portion of the other amounts paid to the
                                      Pennsylvania AG as part of the Settlement, or from any
                                      recoveries in the Pennsylvania Litigation identified in
                                      Annex B against Non-Consenting Defendants (the
                                      “Pennsylvania Borrower Additional Amounts”), less any
                                      allocations therefrom made by the Pennsylvania AG, at
                                      his sole discretion, to civil penalties or for reimbursement
                                      of expenses related to the Pennsylvania Litigation
                                      identified in Annex B.
                                     each member of the Nationwide Consumer Borrower
                                      Settlement Class in a Tier 2 state shall receive a pro-rata
                                      distribution of the Tier 2 Allocation calculated based
                                      upon the total amount of interest, as to Great Plains or

                                             17
        Case 2:14-cv-07139-JCJ
Case 17-33964-hdh11              Document
                     Doc 1405 Filed 06/07/19286-1  Filed06/07/19
                                               Entered   07/23/1913:48:09
                                                                   Page 22 Page
                                                                           of 84 22 of 84




                                      Plain Green installment loans, and of charges, as to
                                      MobiLoans lines of credit, paid by such Class member on
                                      Eligible Tribal Loans, as reflected on the applicable
                                      Tribal Lender’s books and records available to the
                                      Debtors, the GPLS Secured Parties (with respect to the
                                      GPLS Secured Parties, only to the extent any books or
                                      records are actually in the possession, custody or control
                                      of the GPLS Secured Parties) and/or the Settling Tribal
                                      Lenders, over the usury limit in such state applicable to
                                      unsecured installment loans issued by lenders subject to
                                      such state’s laws in a similar dollar amount as the
                                      Eligible Tribal Loans;
                                     members of the Nationwide Consumer Borrower
                                      Settlement Class in a Tier 3 state shall not receive any
                                      monetary distribution; and
                                     notwithstanding the foregoing, distributions from the
                                      Litigation Trust to individual members of the Nationwide
                                      Consumer Borrower Settlement Class shall not exceed
                                      the amount each of those consumers paid in excess of
                                      principal on his or her loan.
                                 Definition of Nationwide Consumer Borrower Settlement
                                  Class and holders of Consumer Borrower Claims shall
                                  include Pennsylvania Borrowers for all purposes including
                                  the class notice and approval process, provided that the
                                  aggregate amount of all allocations for Pennsylvania
                                  Borrowers shall be paid to the Pennsylvania AG. The
                                  Pennsylvania AG may determine, in his sole discretion, all
                                  matters relating to the timing of distributions to Pennsylvania
                                  Borrowers.
                                 It is understood and acknowledged by the Settling Parties
                                  that the consumer borrowers are continuing their respective
                                  litigation against Non-Released/Non-Exculpated Parties
                                  (including but not limited to Kenneth Rees, Stephen Haynes,
                                  Haynes Investments, LLC., Sovereign Business Solutions,
                                  LLC, Mike Stinson, Linda Stinson (except to the extent
                                  released in her capacity as a former director or officer), The
                                  Stinson 2009 Grantor Retained Annuity Trust, 7HBF No. 2,
                                  LTD, Sequoia Capital Operations, LLC, Sequoia Capital
                                  Franchise Partners, LP, Sequoia Capital Growth Fund III,
                                  LP, Sequoia Entrepreneurs Annex Fund, LP, Sequoia Capital
                                  Growth III Principals Fund, LLC, Sequoia Capital Franchise
                                  Fund, LP, Sequoia Capital Growth Partners III, LP, Startup
                                  Capital Ventures, LP, Stephen J. Shaper (except to the extent


                                             18
        Case 2:14-cv-07139-JCJ
Case 17-33964-hdh11              Document
                     Doc 1405 Filed 06/07/19286-1  Filed06/07/19
                                               Entered   07/23/1913:48:09
                                                                   Page 23 Page
                                                                           of 84 23 of 84




                                  released in his capacity as a former director or officer), John
                                  Drew (except to the extent released in his capacity as a
                                  former director or officer), TCV, LP, TCV Member Fund,
                                  LP, Technology Crossover Ventures, TCV V L.P., and
                                  Technology Crossover Management V, LLC) without
                                  limitation and that any judgment, proceeds from such
                                  judgment, or settlement with such remaining defendants are
                                  the sole property of the respective consumer(s) for
                                  distribution pursuant to further orders of the court in those
                                  matters and/or the Litigation Trust.
                                 The Pennsylvania AG shall receive a separate distribution of
                                  $2 million from the Escrow Account in partial resolution of
                                  certain claims brought in the Pennsylvania Litigation against
                                  Released Non-Debtor Parties.

  Nationwide Class            Kelly Guzzo, P.L.C, Consumer Litigation Associates, P.C.,
  Representatives and Class   Lowenstein Sandler, LLP, and Tycko & Zavareei, LLP shall
  Counsel                     serve as Nationwide Class Counsel for the Nationwide
                              Consumer Borrower Settlement Class;
                              Stephanie Edwards, Patrick Inscho, Darlene Gibbs, Tamara
                              Price, Sherry Blackburn, George Hengle, Regina Nolte,
                              Lawrence Mwethuku, Lula Williams, India Banks, Jeri Brennan,
                              JoAnn Griffiths, Alicia Patterson, Kimetra Brice, Jill Novorot,
                              Earl Browne, Jessica Gingras, Angela Given, Vanessa Granger,
                              Lilya McAtee, and Beverly Kristina Miller shall serve as the
                              Nationwide Representatives of the Nationwide Consumer
                              Borrower Settlement Class.         The service award to the
                              Nationwide Class Representatives, which will need to be
                              approved in accordance with Rule 23, is solely to compensate
                              the Nationwide Class Representatives for work done on behalf of
                              the class, to make up for any financial or reputational risk
                              undertaken in bringing the action, and, as applicable, to
                              recognize their willingness to act as a private attorney general.
                              Each Nationwide Class Representatives’ damages as alleged in
                              the Pending Litigation and proofs of claim will be compensated
                              based upon the same payment formula as all class members and
                              reflected in this Term Sheet.
                              The Nationwide Consumer Borrower Settlement Class shall be
                              represented by the following firms:
                                     Kelly Guzzo, P.L.C.;
                                     Consumer Litigation Associates, P.C;
                                     Lowenstein Sandler, LLP; and


                                             19
        Case 2:14-cv-07139-JCJ
Case 17-33964-hdh11              Document
                     Doc 1405 Filed 06/07/19286-1  Filed06/07/19
                                               Entered   07/23/1913:48:09
                                                                   Page 24 Page
                                                                           of 84 24 of 84




                                     Tycko & Zavareei, LLP.
                              The following firms shall also serve as an advisory committee:
                                     Kellett & Bartholow, PLLC;
                                     Berman Tabacco; and
                                     Gravel & Shea PC.

  Litigation Trust            As set forth above in paragraph 8 of the Settlement Timeline
                              section, on the Effective Date, or as soon as reasonably
                              practicable thereafter, the Litigation Trust shall be initially
                              funded with cash from the Debtors’ estates deposited into an
                              account controlled by the Litigation Trustee pursuant to the
                              Litigation Trust Agreement. Additionally, all net proceeds of
                              Causes of Action and rights to payment to be conveyed to the
                              Litigation Trust pursuant to this Term Sheet and the Plan shall be
                              deposited into or transferred to the Litigation Trust for
                              distribution to the members of the Nationwide Consumer
                              Borrower Settlement Class pursuant to the Plan and Litigation
                              Trust Agreement. The Debtors shall not prosecute, settle, sell,
                              transfer, assign, waive or release any of the Causes of Action, all
                              of which are preserved for and shall be transferred to the
                              Litigation Trust, except those otherwise released, waived or
                              discharged hereunder and in the Plan, provided, however, that
                              the Debtors are not intending hereby to agree to derivative
                              standing with respect to any Causes of Action against the GPLS
                              Secured Parties that the Debtors have pursued in the Chapter 11
                              Cases and that currently are subject to a forbearance agreement
                              and are intended to be resolved by this Term Sheet and the Plan.
                              To the extent not provided by the Debtors prior to the Effective
                              Date, the Litigation Trustee shall provide on a confidential basis
                              sufficient information to the Class Administrator, and any
                              subsequently appointed class administrator, to make an initial
                              distribution and any subsequent distributions in accordance with
                              the Plan and Litigation Trust Agreement to the members of the
                              Nationwide Consumer Borrower Settlement Class. After the
                              Effective Date, Nationwide Class Counsel shall continue to
                              fulfill and have the responsibilities ordinarily imposed by Fed. R.
                              Civ. P. 23.
                              The Litigation Trust shall be administered in accordance with the
                              Plan and Litigation Trust Agreement, and Nationwide Class
                              Counsel shall consult with the Litigation Trustee regarding such
                              administration, as appropriate. The Litigation Trustee may retain
                              attorneys and professionals pursuant to the terms of the


                                             20
        Case 2:14-cv-07139-JCJ
Case 17-33964-hdh11              Document
                     Doc 1405 Filed 06/07/19286-1  Filed06/07/19
                                               Entered   07/23/1913:48:09
                                                                   Page 25 Page
                                                                           of 84 25 of 84




                              Litigation Trust Agreement to, among other things, prosecute the
                              Causes of Action, and the reasonable fees and expenses of such
                              attorneys and professionals shall be paid from funds in or
                              generated by the Litigation Trust.
                              The Litigation Trustee shall be compensated in accordance with
                              the Litigation Trust Agreement and the Plan.
                              In connection with their good-faith efforts to formulate, promote,
                              and execute the Settlement, the Nationwide Class Counsel shall
                              be compensated as counsel for the Nationwide Consumer
                              Borrower Settlement Class pursuant to the terms of the
                              Litigation Trust Agreement, which shall be included in the Plan
                              Supplement, and the respective settlement agreements executed
                              between any Consenting Defendant and the Nationwide
                              Consumer Borrower Settlement Class. Further, members of the
                              advisory committee may be compensated for their post-
                              confirmation services in accordance with the terms and
                              conditions of the Litigation Trust Agreement.
                              The Committee seeks derivative standing in order to preserve all
                              Causes of Action for the benefit of creditors and the Estates that
                              may expire if action is not taken in advance of the deadlines in
                              11 U.S.C. § 546(a). Accordingly, if the Plan is not confirmed by
                              August 1, 2019, then the Debtors shall sign a Stipulation
                              consenting to derivative standing for the Committee (without the
                              Debtors being deemed to agree to the validity of any such
                              claims) to prosecute and/or settle Causes of Action including, but
                              not limited to, actions under 11 U.S.C. §§ 544, 545, 547, 548,
                              550 and/or 553 and their state law equivalents, to avoid having
                              the deadlines in 11 U.S.C. § 546(a) expire; provided, however,
                              that the Debtors are not intending hereby to agree to derivative
                              standing with respect to any Causes of Action against the GPLS
                              Secured Parties that the Debtors have pursued in the Chapter 11
                              Cases and that currently are subject to a forbearance agreement
                              and are intended to be resolved by the Term Sheet and the
                              Plan. The Committee shall file a Motion to Approve the
                              Stipulation and the Debtors, the Consenting Defendants, and the
                              Released Parties shall not object to such motion. After the
                              Effective Date the Litigation Trustee will take over the
                              prosecution of any Causes of Action filed by the
                              Committee. The Committee may enter into Tolling Agreements
                              to the extent it determines necessary.
                              In connection with their good-faith pre- and post-petition efforts
                              to formulate, promote, and execute the Settlement on behalf of
                              all Nationwide Consumer Borrowers, the Nationwide Class


                                            21
        Case 2:14-cv-07139-JCJ
Case 17-33964-hdh11              Document
                     Doc 1405 Filed 06/07/19286-1  Filed06/07/19
                                               Entered   07/23/1913:48:09
                                                                   Page 26 Page
                                                                           of 84 26 of 84




                                Representatives and the named Plaintiffs in the Consumer
                                Borrower Litigation shall receive service awards in the amount
                                of $7,500 as representatives of the Nationwide Consumer
                                Borrower Settlement Class pursuant to the terms of the
                                Litigation Trust Agreement, which shall be included in the Plan
                                Supplement.
                                Nationwide Class Counsel, on behalf of the Nationwide
                                Consumer Borrower Settlement Class, shall seek such orders as
                                are necessary and appropriate to comply with Bankruptcy Rule
                                7023, Federal Rule of Civil Procedure 23, CAFA, other
                                applicable law, and due process so that the Releases become
                                effective and the Litigation Trust Agreement is implemented.
                                For the avoidance of doubt, funding of the Litigation Trust shall
                                not constitute or be deemed (i) any admission of wrongdoing or
                                illegality or any alleged capacity of the Debtors as lenders on
                                any of the Eligible Tribal Loans or (ii) a concession by
                                Consumer Borrowers that the alleged wrongdoing or illegality
                                did not occur.

  Class Action Injunctive and   As of the Effective Date, although the Debtors deny that they
  Other Relief                  committed any wrongdoing and the Debtors deny that they own
                                or were lenders on any of the Eligible Tribal Loans, as part of the
                                agreement to resolve the disputes among the Settling Parties
                                pursuant to this Term Sheet and the Plan, the Debtors agree to
                                the following injunctive and other relief (collectively, the “Class
                                Action Injunctive and Other Relief”):
                                      while denying that they committed any wrongdoing and
                                       denying that they own or were lenders on any of the
                                       Eligible Tribal Loans, to the greatest extent permitted
                                       under applicable law, upon the agreement of the relevant
                                       Tribal Lenders or other owners of the loans, the Debtors
                                       shall consent to the unpaid principal, interest and fees of
                                       the Eligible Tribal Loans to members of the Nationwide
                                       Consumer Borrower Settlement Class being voided and
                                       adjusted to a zero balance. To the greatest extent
                                       permitted under applicable law, upon the agreement of
                                       the relevant Tribal Lenders or other owners of the loans,
                                       the Debtors consent to the notification of members of the
                                       Nationwide Consumer Borrower Settlement Class
                                       affected by the foregoing sentence that their Eligible
                                       Tribal Loans have been voided and adjusted to a zero
                                       balance (any costs of notification shall be funded from
                                       the Litigation Trust, and such notice may be made in the
                                       initial notice made to the Nationwide Consumer

                                               22
        Case 2:14-cv-07139-JCJ
Case 17-33964-hdh11              Document
                     Doc 1405 Filed 06/07/19286-1  Filed06/07/19
                                               Entered   07/23/1913:48:09
                                                                   Page 27 Page
                                                                           of 84 27 of 84




                                      Borrower Settlement Class by a description as to the
                                      effect of any final approval);
                                     while denying that they committed any wrongdoing,
                                      denying that they own or were lenders on any of the
                                      Eligible Tribal Loans, and denying that they were a
                                      furnisher to any consumer reporting agencies for any
                                      Eligible Tribal Loans, as long as Nationwide Class
                                      Counsel has provided the Debtors with acceptable
                                      evidence that the Settling Tribal Lenders agree to the
                                      deletion of such tradelines, the Debtors shall not object to
                                      a motion filed by the Consenting Plaintiffs for the entry
                                      of an Order requiring the deletion of all tradelines for any
                                      Eligible Tribal Loan from all consumer reporting
                                      agencies, except for Eligible Tribal Loans associated with
                                      a Tribal Lender that has not agreed to this removal;
                                     to the extent of their current knowledge, and solely for
                                      the purpose of effectuating the Class Action Injunctive
                                      and Other Relief, the Debtors, or if the Debtors have not
                                      provided such information prior to the Effective Date
                                      then the Litigation Trustee, shall provide on a
                                      confidential basis to Kelly Guzzo, P.L.C. and Consumer
                                      Litigation Associates, P.C. a list of all Eligible Tribal
                                      Loans that have been sold or transferred to any third
                                      party, and the list will identify the loan numbers, the
                                      Tribal Lenders, the dates of sale, and the identity of such
                                      third parties, provided that any PII contained in such
                                      information shall be subject to the PII Prohibited
                                      Use/Protective Order Provisions;
                                     upon the vesting of the assets in the Reorganized Debtors
                                      and the Litigation Trust, the Debtors shall no longer
                                      conduct business, and upon the later of the Effective
                                      Date, the entry of the order(s) resolving the CFPB
                                      Litigation, and the completion of their duties and
                                      obligations under this Term Sheet and Bankruptcy Court
                                      orders, the Debtors shall be dissolved;
                                     the Reorganized Debtors (i) shall not use the PII provided
                                      by members of the Nationwide Consumer Borrower
                                      Settlement Class to the Tribal Lenders or to the Debtors
                                      (a) to market to such members or (b) to assess the value
                                      of marketing to such members; and (ii) except as
                                      expressly contemplated by this Term Sheet, shall not sell
                                      or transfer to any other Entity the PII provided by
                                      members of the Nationwide Consumer Borrower


                                             23
        Case 2:14-cv-07139-JCJ
Case 17-33964-hdh11              Document
                     Doc 1405 Filed 06/07/19286-1  Filed06/07/19
                                               Entered   07/23/1913:48:09
                                                                   Page 28 Page
                                                                           of 84 28 of 84




                                      Settlement Class to the Tribal Lenders or to the Debtors
                                      for such Entity to use the PII to market to such members;
                                      and
                                     For the avoidance of doubt, (i) the Class Action
                                      Injunctive and Other Relief shall not constitute or be
                                      deemed any admission of wrongdoing or illegality or any
                                      alleged capacity of the Debtors as lenders on any of the
                                      Eligible Tribal Loans and (ii) nothing in this Term Sheet,
                                      including, without limitation, the releases granted by the
                                      Nationwide Consumer Borrower Settlement Class, shall
                                      be contingent upon the Tribal Lenders’ agreement to all,
                                      or any portion of, the Class Action Injunctive and Other
                                      Relief, except that the Debtors’ (a) consenting to Eligible
                                      Tribal Loans being voided and adjusted to a zero balance,
                                      and related notices or (b) consenting to the deletion of
                                      certain tradelines, shall be effective only upon the
                                      satisfaction of the express contingencies identified above
                                      concerning the Tribal Lenders’ consent or agreement.


  GPLS Secured Parties’       As part of the Settlement and as consideration for the Releases,
  Settlement Contribution     the GPLS Secured Parties agree to, on and as of the Effective
                              Date, (i) waive and release all liens, claims, or other rights to any
                              funds, accounts or other assets of GPLS or the Debtors,
                              including, without limitation, the remaining funds in the Escrow
                              Account and the GPLS Holdback Account; (ii) cause the release
                              of all funds in the GPLS Holdback Account to the Escrow
                              Account; (iii) consent to the release of funds in the Escrow
                              Account to the Pennsylvania AG and the Debtors’ estates as set
                              forth herein; (iv) cause GPLS to assign the MobiLoans Note and
                              related agreements to the Reorganized Debtors; (vi) release all
                              interest in and rights to the Great Plains Reserve to Great Plains,
                              which will be distributed in accordance with the terms of the
                              settlement reached in Gibbs v. Great Plains, et al.; and
                              (vii) agree to waive any and all claims and the collection of any
                              further amounts owed based on participation interests owned by
                              GPLS in Eligible Tribal Loans.
                              The GPLS Secured Parties’ legal fees and costs in connection
                              with the Chapter 11 Cases unpaid as of or incurred on or after
                              May 1, 2019 shall be the sole obligation of the GPLS Secured
                              Parties and shall not be paid from or charged against the Debtors,
                              any property of the Debtors’ estates, the Reorganized Debtors,
                              the Escrow Account, or the Litigation Trust. For the avoidance
                              of doubt, all payments made prior to May 1, 2019 by the GPLS

                                             24
        Case 2:14-cv-07139-JCJ
Case 17-33964-hdh11              Document
                     Doc 1405 Filed 06/07/19286-1  Filed06/07/19
                                               Entered   07/23/1913:48:09
                                                                   Page 29 Page
                                                                           of 84 29 of 84




                                Secured Parties to their legal and professional advisors pursuant
                                to the Cash Collateral Order are allowed and shall not be subject
                                to challenge or disgorgement. The GPLS Secured Parties
                                represent and warrant that no amounts have been paid to their
                                legal and professional advisers pursuant to the Cash Collateral
                                Order on or after May 1, 2019.
                                For the avoidance of doubt, (i) the consideration provided by the
                                GPLS Secured Parties for the Releases shall not constitute or be
                                deemed an admission of any wrongdoing, liability, fact, fault,
                                assertion or illegality or any alleged capacity of the GPLS
                                Secured Parties as lenders on any of the Eligible Tribal Loans,
                                each of which is expressly denied by the GPLS Secured Parties;
                                and (ii) the GPLS Secured Parties shall not receive a Release
                                until the occurrence of the applicable transfer(s) from the GPLS
                                Holdback Account as set forth in this Term Sheet.

  Consenting Defendants’ Cash   On the Effective Date, each Consenting Defendant(other than the
  Contributions                 GPLS Secured Parties) shall pay its respective Consenting
                                Defendants’ Cash Contribution, if any, to the Litigation Trust
                                consistent with the terms of the Plan and any separate settlement
                                agreements with any Consenting Defendants and Nationwide
                                Class Counsel pursuant to F.R.C.P. 23. For the avoidance of
                                doubt, the Consenting Defendants’ Cash Contributions shall not
                                constitute or be deemed (i) any admission of wrongdoing,
                                liability, fact, or illegality or any alleged capacity of the Debtors
                                or the Consenting Defendants as lenders on any of the Eligible
                                Tribal Loans, each of which are expressly denied by the Debtors
                                and the Consenting Defendants or (ii) a concession by the
                                Consumer Borrowers that the alleged wrongdoing or illegality
                                did not occur.

  Pennsylvania AG Settlement    As soon as reasonably practicable after the execution of this
                                Term Sheet, the Pennsylvania AG shall report to the district
                                court presiding over the Pennsylvania Litigation that the
                                Pennsylvania AG and the Debtors have reached a settlement that
                                will be final upon, but which is also contingent upon, the
                                confirmation of the Plan, which Plan shall contain terms
                                consistent with this Term Sheet. For the avoidance of doubt, if
                                the Plan differs materially from this Term Sheet, then the
                                Pennsylvania AG shall not be obligated to support such Plan.
                                Temporary Allowance of Claim for Voting. The Plan shall
                                separately classify one claim on behalf of the Pennsylvania AG.
                                Solely for purposes of voting on the Plan, and in accordance with
                                Federal Rule of Bankruptcy Procedure 3018(a), the Pennsylvania
                                AG shall be allowed, temporarily for voting purposes, one claim

                                               25
        Case 2:14-cv-07139-JCJ
Case 17-33964-hdh11              Document
                     Doc 1405 Filed 06/07/19286-1  Filed06/07/19
                                               Entered   07/23/1913:48:09
                                                                   Page 30 Page
                                                                           of 84 30 of 84




                              in the Pennsylvania Regulatory Claim Class, in the amount of
                              $200 million, which shall be the only claim in such Plan class.
                              Allowance of Claim for Distribution. A single claim of the
                              Pennsylvania AG shall be an allowed unsecured claim solely for
                              distribution purposes under the Plan, provided that such allowed
                              claim, and all proofs of claim filed by the Pennsylvania AG,
                              shall be resolved and satisfied for all purposes pursuant to: (i) the
                              treatment of the Pennsylvania Borrowers as members of the
                              Nationwide Consumer Borrower Settlement Class as set forth
                              above in the Nationwide Consumer Borrower Settlement Class
                              section (Tier 1 treatment); (ii) the relief set forth in the Class
                              Action Injunction and other Relief Section concerning
                              Pennsylvania; (iii) the Pennsylvania Borrower Additional
                              Amount; (iv) any additional funds the Pennsylvania AG is
                              entitled to under the Unclaimed Distribution section herein; and
                              (v) the treatment of Allowed Administrative Claims and other
                              claims described below.
                              Additional Payments by Third Parties. The Pennsylvania AG
                              shall receive $2.0 million from the Escrow Account.
                              Allowance of Administrative Claim. The Pennsylvania AG shall
                              also receive the allowed substantial contribution claim of the
                              Pennsylvania AG as described in the section entitled “Allowed
                              Substantial Contribution Claim.”
                              On or as soon as reasonably practicable after, the Effective Date,
                              the Pennsylvania AG shall seek and obtain all orders necessary
                              to settle, with the entry of a Rule 54(b) separate final judgment
                              (if the litigation continues with other, non-settling parties), all
                              claims in the Pennsylvania Litigation against the Debtors. The
                              Debtors and the Pennsylvania AG agree that one of such orders
                              shall include injunction language that is substantively the same
                              as the injunction language that will appear in the Final Fairness
                              Approval Order or as otherwise agreed by the Pennsylvania AG
                              and the Debtors, provided that such injunction language shall
                              only address conduct concerning Pennsylvania residents and
                              shall not address conduct concerning residents of other states or
                              commonwealths.
                              On or as soon as reasonably practicable after the Effective Date,
                              the Pennsylvania AG shall enter into a stipulation of settlement
                              in the Pennsylvania Litigation with the GPLS Secured Parties,
                              which stipulation shall be set forth in the Plan Supplement and
                              shall be mutually acceptable to the GPLS Secured Parties and the
                              Pennsylvania AG.


                                             26
        Case 2:14-cv-07139-JCJ
Case 17-33964-hdh11              Document
                     Doc 1405 Filed 06/07/19286-1  Filed06/07/19
                                               Entered   07/23/1913:48:09
                                                                   Page 31 Page
                                                                           of 84 31 of 84




                              For the avoidance of doubt, the Pennsylvania AG Settlement
                              shall not constitute or be deemed (i) any admission of
                              wrongdoing, liability, fact, fault, assertion or illegality or any
                              alleged capacity of the Debtors or the GPLS Secured Parties as
                              lenders on any of the Eligible Tribal Loans, each of which is
                              expressly denied in its entirety by the Debtors and the GPLS
                              Secured Parties, or (ii) a concession by the Pennsylvania AG that
                              the alleged wrongdoing or illegality did not occur.
                              It is understood and acknowledged by the Settling Parties that
                              subject to the court in the Pennsylvania Litigation staying the
                              Pennsylvania Litigation against the Debtors and the Consenting
                              Defendants (including the GPLS Secured Parties), the
                              Pennsylvania AG may continue the Pennsylvania Litigation
                              against the remaining defendants (Kenneth Rees and National
                              Credit Adjusters, LLC) without limitation and that any judgment,
                              proceeds from such judgment, or settlement with such remaining
                              defendants are the sole property of the Pennsylvania AG for
                              distribution pursuant to further orders of the court in the
                              Pennsylvania Litigation.
                              The settlement set forth in this section is referred to as the
                              “Pennsylvania AG Settlement.”

  CFPB Settlement             Temporary Allowance of Claim for Voting. The Plan shall
                              separately classify one claim on behalf of the CFPB. Solely for
                              purposes of voting on the Plan, and in accordance with Federal
                              Rule of Bankruptcy Procedure 3018(a), the CFPB shall be
                              allowed, for voting purposes, one claim in the CFPB Regulatory
                              Claim Class, which shall be the only claim in such Plan class.
                              Allowance of Claim for Distribution. A single claim of the
                              CFPB shall be allowed solely for distribution purposes under the
                              Plan, provided that such allowed claim, and all proofs of claim
                              filed by the CFPB, shall be resolved and satisfied for all
                              purposes pursuant to (i) the treatment of the members of the
                              Nationwide Consumer Borrower Settlement Class set forth
                              above in the Nationwide Consumer Borrower Settlement Class
                              section; (ii) the allowance of the Administrative Expense Claim
                              identified in the following sentence; and (iii) the relief set forth
                              in the consent order that has been agreed upon between the
                              Debtors and the CFPB to settle the CFPB Litigation, which
                              consent order shall be materially consistent with the consent
                              order attached hereto as Annex D. As part of the agreement to
                              resolve the disputes among the Settling Parties pursuant to this
                              Term Sheet and the Plan, within 5 days after the Effective Date,
                              the Litigation Trustee, for the Debtors, shall pay a Civil Money

                                             27
        Case 2:14-cv-07139-JCJ
Case 17-33964-hdh11              Document
                     Doc 1405 Filed 06/07/19286-1  Filed06/07/19
                                               Entered   07/23/1913:48:09
                                                                   Page 32 Page
                                                                           of 84 32 of 84




                              Penalty of $1 on behalf of each of the Debtors into the CFPB’s
                              Civil Penalty Fund, in compliance with the CFPB’s wiring
                              instructions, and the Plan shall provide that such claim is an
                              allowed Administrative Expense Claim in the aggregate amount
                              of $7.00.

                              The Plan will provide that the Debtors and the Reorganized
                              Debtors, as applicable, will consent to the entry of and comply
                              with the terms of the consent order that has been agreed upon
                              between the Debtors and the CFPB to settle the CFPB Litigation.

                              Within 60 days after the Effective Date, or at such other time as
                              mutually agreed upon prior to the Effective Date by the Debtors
                              and the CFPB, the CFPB shall submit a consent order, which
                              shall be in the form attached hereto as Annex D, to the Montana
                              court and shall seek and obtain all orders necessary to settle the
                              CFPB Litigation in accordance with the Term Sheet and consent
                              order.

                              For the avoidance of doubt, this Term Sheet and the Settlement
                              are made in compromise of disputed claims. This Term Sheet
                              and the Settlement do not constitute the withdrawal of the
                              Debtors’ denials and defenses in the CFPB Litigation or an
                              admission by the Debtors of any facts or liability or wrongdoing,
                              including, but not limited to, any liability or wrongdoing with
                              respect to any allegations that were or could have been raised in
                              the CFPB Litigation. This Term Sheet and the Settlement also
                              do not constitute an admission by the CFPB that any claim is not
                              well-founded, and nothing in this Term Sheet or the Settlement
                              should be construed as, or deemed to constitute, approval,
                              sanction, or authorization by the CFPB of any of the Debtors’
                              actions or business practices. The Debtors neither admit nor
                              deny any allegations in the complaint in the CFPB Litigation.

                              Upon the execution of this Term Sheet by the Settling Parties
                              other than the CFPB, the CFPB line attorneys will send an email
                              to counsel to the Debtors indicating that the line attorneys will
                              recommend the approval of the terms reflected in the Term Sheet
                              and the consent order, attached hereto as Annex D, to the
                              Director and that they have no reason to believe it will not be
                              accepted. The CFPB line attorneys will appear at the hearing on
                              the Term Sheet Authorization Motion, in person or by telephone,
                              and state on the record that the line attorneys will recommend
                              approval of the Term Sheet and the consent order to the Director.
                              Notwithstanding anything else stated herein, the CFPB will not


                                            28
        Case 2:14-cv-07139-JCJ
Case 17-33964-hdh11              Document
                     Doc 1405 Filed 06/07/19286-1  Filed06/07/19
                                               Entered   07/23/1913:48:09
                                                                   Page 33 Page
                                                                           of 84 33 of 84




                              be bound by this Term Sheet because only the Director has the
                              statutory authority to enter into settlements on the CFPB’s
                              behalf, provided that the CFPB line attorneys will recommend
                              that the Director support a Plan materially consistent with this
                              Term Sheet and the consent order for as long as those efforts are
                              consistent with instructions from the Director. If (i) the CFPB
                              line attorneys do not take the actions identified above in this
                              paragraph, or (ii) the CFPB does not support the consent order
                              and a Plan materially consistent with this Term Sheet, then the
                              Debtors may terminate this Term Sheet.

                              The settlement set forth in this section is referred to as the
                              “CFPB Settlement.”
  General Unsecured Claims    The Plan shall provide for a cash distribution pool in a fixed
                              amount (the “General Unsecured Claims Cash Pool”) for
                              distributions to holders of allowed unsecured non-priority claims
                              against the Debtors other than the claims of Nationwide
                              Consumer Borrowers (“General Unsecured Claims”). On the
                              Effective Date, the General Unsecured Claims Cash Pool shall
                              be funded with cash in an amount equal to $3 million. In the
                              unlikely event that the amount in the General Unsecured Claims
                              Cash Pool exceeds the allowed amount of General Unsecured
                              Claims, then such excess funds after pro-rata payment of all
                              allowed General Unsecured Claims shall be transferred to the
                              Litigation Trust.
                              The Committee (before the Effective Date) and the Litigation
                              Trustee (after the Effective Date) shall have the sole authority
                              and power to object to and/or settle General Unsecured Claims
                              on behalf of the Debtors’ estates. Neither the Debtors,
                              Reorganized Debtors nor any Released Parties shall object to any
                              Claims in these Chapter 11 Cases or have standing to be a party
                              in the Claims objection.
                              As soon as reasonably practicable after the execution of this
                              Term Sheet, the Committee with the assistance of the Consenting
                              Plaintiffs shall object to the claims of Ken Rees, John Drew,
                              TCV, LP and TCV Member Fund, LP and any other defendants,
                              or potential defendants, in current or future litigation involving
                              the claims of Consumer Borrowers seeking indemnification from
                              the Debtors. The Debtors shall not oppose the objections to
                              these claims.




                                            29
        Case 2:14-cv-07139-JCJ
Case 17-33964-hdh11              Document
                     Doc 1405 Filed 06/07/19286-1  Filed06/07/19
                                               Entered   07/23/1913:48:09
                                                                   Page 34 Page
                                                                           of 84 34 of 84




  Post-Confirmation Asset      The initial Litigation Trustee shall be Judge Russ Nelms.
  Administration               The Litigation Trust Oversight Board for the Litigation Trust
                               (the “Litigation Trust Oversight Board”) shall include
                               representatives of each of the Consenting Plaintiffs other than
                               the CFPB. The Litigation Trust Oversight Board shall have the
                               right after the Effective Date to seek a replacement for the
                               Litigation Trustee in accordance with the Litigation Trustee’s
                               retention agreement and the terms of the Plan and the Litigation
                               Trust Agreement.       The members of the Litigation Trust
                               Oversight Board will not receive any additional compensation on
                               account of serving in such capacity.
                               The Litigation Trustee shall have sole authority consistent with
                               the terms of the Plan and the Litigation Trust Agreement to
                               determine whether to pursue any Causes of Action.
                               Notwithstanding the forgoing, and for the avoidance of doubt,
                               the Causes of Action transferred to the Litigation Trust shall not
                               include claims or causes of action against any Released Party.

  Debtors’ Books and Records   The Reorganized Debtors shall receive possession of and the
                               right to use and maintain the original of all of Debtors’ books
                               and records, whether hard copy or electronically stored
                               information (the “Books and Records”). The Reorganized
                               Debtors shall provide reasonable advance notice with reasonable
                               specificity to the Litigation Trustee prior to destroying any
                               Books and Records and provide the Litigation Trustee with the
                               opportunity, at the Litigation Trust’s expense, to review, and
                               obtain, such Books and Records prior to such destruction. The
                               Litigation Trustee shall have the unilateral right to destroy Books
                               and Records received from the Debtors or Reorganized Debtors.
                               For the avoidance of doubt, the Litigation Trustee and his
                               professionals in their capacities as such shall have full
                               reasonable access to all such Books and Records for the purpose
                               of investigating and pursuing the Causes of Action, and the
                               Litigation Trustee shall be deemed to share with the Reorganized
                               Debtors in any attorney-client privilege, work product doctrine,
                               or other privilege or immunity attaching to any such Books and
                               Records necessary for investigating and pursuing the Causes of
                               Action, or obtaining any right to payment, provided, however,
                               that such sharing does not waive any such privilege or immunity.
                               On the Effective Date, or as soon as reasonably practicable
                               thereafter, (i) the Litigation Trustee shall receive a copy of the
                               Debtors’ Books and Records held by any litigation vendor, at the


                                              30
        Case 2:14-cv-07139-JCJ
Case 17-33964-hdh11              Document
                     Doc 1405 Filed 06/07/19286-1  Filed06/07/19
                                               Entered   07/23/1913:48:09
                                                                   Page 35 Page
                                                                           of 84 35 of 84




                              expense of the Litigation Trust, in a form and manner whereby it
                              is commercially and technologically reasonable to obtain such
                              copy; and (ii) if it becomes necessary for the Reorganized
                              Debtors to incur significant internal or external costs in
                              connection with providing access to the Debtors’ Books and
                              Records to the Litigation Trustee, then the Reorganized Debtors
                              and the Litigation Trustee shall enter into a reasonable shared
                              services agreement governing the reimbursement of such costs.
                              If the Reorganized Debtors and the Litigation Trustee do not
                              reach an agreement on the terms of such shared services
                              agreement, then either the Reorganized Debtors or the Litigation
                              Trustee may seek an order from the Bankruptcy Court
                              establishing reasonable terms for such shared services. If the
                              Litigation Trustee reasonably determines that the expense of
                              such access and use of such Books and Records is greater than
                              the expense of fully duplicating them, then the Litigation Trustee
                              may elect to obtain a copy at the expense of the Litigation Trust.
                              The term “Confidential Business Information” shall mean
                              confidential PII, or any trade secrets or other confidential
                              business information, in each case related to (a) shareholders
                              except in connection with pursuing a Cause of Action, (b)
                              financial information, statements, or records of the Debtors
                              except in connection with pursuing a Cause of Action, (c) typical
                              confidential employee information, (d) risk analysis products and
                              methods (such as models, data and know how), (e) marketing
                              services, strategies and methodologies, and (f) the technology
                              platforms, systems, products and all other Intellectual Property,
                              including without limitation software development and programs
                              and related documentation, contained in the Books and Records.
                              The Litigation Trustee shall not be permitted to disclose to any
                              third-parties any Confidential Business Information without the
                              consent of the Reorganized Debtors, and the Reorganized
                              Debtors and the Litigation Trustee shall not be permitted to
                              waive any privilege with respect to the Books and Records
                              without the consent of the Litigation Trustee or the Reorganized
                              Debtors, as applicable, in each case except in accordance with
                              the following procedure:
                                  (i)    the Litigation Trustee or the Reorganized Debtors, as
                                         applicable (the “Disclosing Party”) shall provide
                                         written notice to the Reorganized Debtors or the
                                         Litigation Trustee, as applicable (the “Responding
                                         Party”) of the Disclosing Party’s intent to waive
                                         privilege and/or disclose privileged information or
                                         Confidential Business Information, which notice

                                            31
        Case 2:14-cv-07139-JCJ
Case 17-33964-hdh11              Document
                     Doc 1405 Filed 06/07/19286-1  Filed06/07/19
                                               Entered   07/23/1913:48:09
                                                                   Page 36 Page
                                                                           of 84 36 of 84




                                          shall, among other things, identify the information at
                                          issue and the proposed use of such information;
                                  (ii)    the Responding Party shall have three (3) business
                                          days after such notice is received to notify the
                                          Disclosing Party that the Responding Party objects to
                                          such disclosure or waiver;
                                  (iii)   if the Responding Party timely objects in writing,
                                          then the Responding Party and the Disclosing Party
                                          shall meet and confer about such information and
                                          proposed use during the two (2) business days that
                                          follow the Responding Party’s notification of the
                                          Disclosing Party of the objection;
                                  (iv)    if the parties do not reach an agreement, the
                                          Responding Party shall have until two (2) business
                                          days after the meet and confer concludes to file a
                                          pleading with the Bankruptcy Court seeking an order
                                          restricting such privilege waiver or disclosure (a
                                          “Motion to Restrict”);
                                  (v)     until such Motion to Restrict, or if the time for filing
                                          the Motion to Restrict has not yet run, then the
                                          applicable written notice, is resolved by agreement of
                                          the Responding Party and the Disclosing Party or
                                          order of the Bankruptcy Court, the Disclosing Party
                                          shall not waive such privilege or disclose such
                                          information, unless disclosing such information is
                                          unanticipated and necessary pursuant to Court order
                                          or Court or statutory deadline, and in such instances
                                          the Disclosing Party shall file such information under
                                          seal; and
                                  (vi)    in ruling on a Motion to Restrict, the Bankruptcy
                                          Court may consider and weigh governing law as to
                                          privilege, confidentiality, and/or trade secrets, as well
                                          as the possible or intended use of such information
                                          and the interests of the Disclosing Party and the
                                          Responding Party concerning such disclosure or
                                          waiver. For the avoidance of doubt, this provision
                                          means that neither the Reorganized Debtors nor the
                                          Litigation Trustee have the right to unilaterally
                                          disclose to third parties or preclude the disclosure to
                                          third parties of privileged information on the basis
                                          that the Reorganized Debtors and the Litigation
                                          Trustee share such privilege.
                              As of and after the Effective Date, to the extent the Reorganized
                              Debtors receive a subpoena requesting documents produced by
                              the Debtors in the Pending Litigation or in the Bankruptcy Case,

                                             32
        Case 2:14-cv-07139-JCJ
Case 17-33964-hdh11              Document
                     Doc 1405 Filed 06/07/19286-1  Filed06/07/19
                                               Entered   07/23/1913:48:09
                                                                   Page 37 Page
                                                                           of 84 37 of 84




                              the Reorganized Debtors shall agree that such previously
                              produced documents shall be deemed produced under such
                              subpoena as long as there is a protective order in place in the
                              applicable litigation that provides equivalent protections to the
                              Reorganized Debtors, including without limitation notice to the
                              Reorganized Debtors, as those provided to the Debtors under the
                              applicable protective order in the Pending Litigation or the
                              Bankruptcy Case.
                              Notwithstanding anything else in this Term Sheet or the Plan
                              with respect to the Tribal Property, the Reorganized Debtors may
                              retain the original of any data regarding any consumer borrowers
                              owned by the Settling Tribal Lenders and maintained or
                              otherwise held by the Debtors for or on behalf of the Settling
                              Tribal Lenders, provided that the mutually acceptable shared
                              services agreement with the Litigation Trustee shall address the
                              Litigation Trustee’s access to such data.

  Substantial Contribution    On the Effective Date, the Substantial Contribution Fund shall be
  Fund                        funded with cash in an amount equal to $12,550,007.00, which
                              shall be the only source of recovery for the following allowed
                              claims for substantial contribution pursuant to 11 U.S.C. §§
                              503(b)(3)(D) and 503(b)(4) (the “Allowed Substantial
                              Contribution Claims”). For the avoidance of doubt, the Settling
                              Parties and the Released Parties shall not object to or otherwise
                              challenge the Allowed Substantial Contribution Claims.
                              (1) Pennsylvania AG
                              The Pennsylvania AG shall be allowed an administrative
                              expense claim of $4,250,000 under 11 U.S.C. §§ 503(b)(3)(D)
                              and 503(b)(4). This is a negotiated, compromise amount that
                              takes into consideration the representations asserted by the
                              Pennsylvania AG that it has incurred the following:
                              a.     Actual time expended by his outside, special counsel in
                              the amount of $4,044,600;
                              b.       In-house expenses attributed to his investigation of and
                              litigation against the Debtors in the Pennsylvania Litigation in
                              the amount of $594,617;
                              c.     Other expenses, including payments             to   other
                              professionals, in the amount of $423,413; and
                              d.     Payments made to his bankruptcy counsel in the amount
                              of $236,420.11.
                              The Pennsylvania AG asserts that these expenses constitute
                              reimbursable administrative expenses under 11 U.S.C. §§

                                            33
        Case 2:14-cv-07139-JCJ
Case 17-33964-hdh11              Document
                     Doc 1405 Filed 06/07/19286-1  Filed06/07/19
                                               Entered   07/23/1913:48:09
                                                                   Page 38 Page
                                                                           of 84 38 of 84




                                 503(b)(3)(C), 502(b)(3)(D), and 503(b)(4), and the Debtors
                                 dispute that the Pennsylvania AG is entitled to any such
                                 expenses. As part of the global settlement embodied in this
                                 Term Sheet and the Plan, the Settling Parties consent to
                                 Pennsylvania AG having an allowed substantial contribution
                                 claim under 11 U.S.C. §§ 503(b)(3)(D) and 503(b)(4) in the
                                 amount of $4,250,000.
                                 (2) CFPB
                                 The CFPB shall be allowed an administrative expense claim of
                                 $7.00 under 11 U.S.C. §§ 503(b)(3)(D) and 503(b)(4), which is
                                 the same $7.00 administrative expense claim discussed above in
                                 the CFPB Settlement section.
                                 (3) Counsel for the Virginia/Florida/California Claimants
                                 Counsel for the Virginia/Florida/California Claimants shall be
                                 allowed an administrative expense claim of $4,250,000 under 11
                                 U.S.C. §§ 503(b)(3)(D) and 503(b)(4). This is a negotiated,
                                 compromise amount negotiated among counsel to the
                                 Consenting Plaintiffs that they represent takes into consideration
                                 the actual time expended, and actual costs in excess of $250,000
                                 incurred in this Action.
                                 (4) Counsel for the Vermont/North Carolina/Nationwide
                                 Claimants
                                 Counsel for the Vermont/North Carolina/Nationwide Claimants
                                 shall be allowed an administrative expense claim of $4,250,000
                                 under 11 U.S.C. §§ 503(b)(3)(D) and 503(b)(4). This is a
                                 negotiated, compromise amount negotiated among counsel to the
                                 Consenting Plaintiffs that they represent takes into consideration
                                 the actual time expended, and actual costs in excess of $250,000
                                 incurred in this Action.
                                 (5) Committee Chair / Marlin & Assoc.
                                 Marlin & Assoc. shall be allowed an administrative expense
                                 claim of $50,000 under 11 U.S.C. §§ 503(b)(3)(D) and
                                 503(b)(4). This is a negotiated, compromise amount negotiated
                                 among Marlin & Assoc. and counsel to the Consenting Plaintiffs
                                 that they represent takes into consideration the actual time and
                                 expenses by outside counsel, in-house expenses, and outside
                                 expenses.

  Professional Fees, UST Fees,   Costs of notice to the Nationwide Consumer Borrower
  and Professional Fee Escrow    Settlement Class shall be advanced from the Escrow Account
                                 pursuant to the Preliminary Approval Order.


                                               34
        Case 2:14-cv-07139-JCJ
Case 17-33964-hdh11              Document
                     Doc 1405 Filed 06/07/19286-1  Filed06/07/19
                                               Entered   07/23/1913:48:09
                                                                   Page 39 Page
                                                                           of 84 39 of 84




                                              On the Effective Date, an escrow account (the “Professional Fee
                                              Escrow”) shall be funded with cash in an amount equal to the
                                              unpaid fees and expenses of the professionals employed by the
                                              Debtors or the Committee plus an estimate for any post-Effective
                                              Date fees and expenses, which fund shall be available for
                                              payment of allowed Professional Fee Claims. Any surplus funds
                                              remaining in the Professional Fee Escrow after payment of all
                                              allowed Professional Fee Claims shall be deposited into the
                                              Litigation Trust.

  Proposed Treatment of Claims and Interests Under the Plan

  Administrative Expenses,                    Each holder of an Allowed Administrative Expense Claim,
  Priority Tax Claims, and                    Priority Tax Claim, or Other Priority Claim shall be paid in full
  Other Priority Claims                       in cash on the Effective Date, or otherwise receive treatment
                                              consistent with the provisions of Bankruptcy Code section
                                              1129(a), in each case, as determined by the Debtors in
                                              consultation with the Consenting Stakeholders.

  Professional Fee Claims                     Each holder of an Allowed Professional Fee Claim shall be paid
                                              in full in cash from the Professional Fee Escrow on the later of
                                              the Effective Date or the allowance of such claim on a final
                                              basis.
                                              Notwithstanding the foregoing, after May 1, 2019, the Debtors
                                              shall not pay (i) the Committee’s professionals specifically
                                              retained pursuant to an order of the Bankruptcy Court more than
                                              a total of $1.4 million; or (ii) the Debtors’ professionals
                                              specifically retained pursuant to an order of the Bankruptcy
                                              Court5 more than a total of $1.4 million; provided, however, that
                                              such caps do not apply to fees and expenses incurred in
                                              connection with work performed on unexpected extraordinary
                                              matters unrelated to obtaining approval of this Term Sheet,
                                              confirmation of the Plan, or related ordinary matters concerning
                                              concluding these Chapter 11 Cases. Provided the Effective Date
                                              occurs, no Settling Party shall object to any fees or expenses
                                              paid, in accordance with the interim compensation procedures
                                              approved by the Bankruptcy Court, prior to May 1, 2019, to the
                                              professionals identified in (i) or (ii) above.

  Substantial Contribution                    Each holder of a Substantial Contribution Administrative

  5   For the avoidance of doubt, such professionals do not include any professionals retained pursuant to the Order (I) Approving
              Procedures for the Retention and Compensation of Ordinary Course Professionals, Including, but not Limited to,
              Expert Witnesses and (II) Authorizing Payment of a Prepetition Claim of a Certain Critical Ordinary Course
              Professional (Docket No. 318).




                                                                 35
        Case 2:14-cv-07139-JCJ
Case 17-33964-hdh11              Document
                     Doc 1405 Filed 06/07/19286-1  Filed06/07/19
                                               Entered   07/23/1913:48:09
                                                                   Page 40 Page
                                                                           of 84 40 of 84




  Administrative Expense      Expense Claim will recover its agreed-upon share of the
  Claims                      Substantial Contribution Fund, which shall be paid in cash on the
                              Effective Date.      The Debtors, the Committee, Consenting
                              Plaintiffs, and Consenting Defendants agree not to object to a
                              request for Substantial Contribution as provided for in this Term
                              Sheet.

  GPLS Secured Claims         The GPLS Secured Parties assert the GPLS Secured Claims, and
                              the Debtors dispute the validity of the GPLS Secured Claims.
                              For purposes of facilitating the Settlement, the GPLS Secured
                              Claims shall be allowed for purposes of the Plan, including for
                              purposes of voting on the Plan and receiving releases under the
                              Plan.
                              The GPLS Secured Parties shall waive and release any and all
                              claims including, but not limited to claims for indemnification,
                              legal fees and expenses, against the Debtors, their estates, the
                              Committee, the remaining funds in the Escrow Account, the
                              GPLS Holdback Account, and any other funds held by GPLS,
                              and the Reorganized Debtors, and such waiver and release shall
                              operate as full and final satisfaction, compromise, settlement,
                              release, and discharge of all GPLS Secured Claims, including
                              but not limited to any claims, liens or interests in the Escrow
                              Account and funds or other assets held by GPLS, the Debtors,
                              their estates, or the Reorganized Debtors.
                              The GPLS Secured Claims shall be resolved pursuant to the
                              GPLS Secured Parties Settlement set forth above.
                              For the avoidance of doubt, settlement of the GPLS Secured
                              Claims shall not constitute or be deemed an admission that the
                              GPLS Secured Claims are valid or secured claims.




                                            36
        Case 2:14-cv-07139-JCJ
Case 17-33964-hdh11              Document
                     Doc 1405 Filed 06/07/19286-1  Filed06/07/19
                                               Entered   07/23/1913:48:09
                                                                   Page 41 Page
                                                                           of 84 41 of 84




  Consumer Borrower Claims     The Consumer Borrower Claims have been asserted against the
                               Debtors, and the Debtors dispute the validity of the Consumer
                               Borrower Claims.
                               The Consumer Borrower Claims shall be resolved as otherwise
                               provided in this Term Sheet and the Plan.
                               For the avoidance of doubt, settlement of the Consumer
                               Borrower Claims shall not constitute or be deemed (i) any
                               admission of wrongdoing or illegality or any alleged capacity of
                               the Debtors as lenders on any of the Eligible Tribal Loans or
                               constitute or be deemed an admission that the Consumer
                               Borrower Claims are valid claims or (ii) a concession by the
                               Consumer Borrowers that the alleged wrongdoing or illegality
                               did not occur.

  Pennsylvania Claims          The Pennsylvania Claims shall be resolved by the Pennsylvania
                               Settlement.


  CFPB Claims                  The CFPB Claims shall be resolved by the CFPB Settlement.


  General Unsecured Claims     Each holder of an allowed General Unsecured Claim shall
                               receive, in full and final satisfaction, compromise, settlement,
                               release, and discharge of and in exchange for such General
                               Unsecured Claim, its pro rata share of the General Unsecured
                               Claims Cash Pool.

  Think Interests              All Think Interests shall be cancelled, disallowed, released, and
                               extinguished as of the Effective Date or as of such later date to
                               facilitate execution of the consent order that has been agreed
                               upon between the Debtors and the CFPB, and will be of no
                               further force or effect, and holders of Think Interests will not
                               receive any distribution on account of such Think Interests;
                               provided, however, that TF Holdings shall be the direct or
                               indirect parent of the Reorganized Debtors.

  Section 510(b) Claims        All Section 510(b) Claims, if any, shall be discharged, cancelled,
                               released, and extinguished as of the Effective Date, and shall be
                               of no further force or effect, and holders of allowed
                               Section 510(b) Claims will not receive any distribution on
                               account of such allowed Section 510(b) Claims.

  Intercompany Interests and   There shall be no distributions on account of any interests or
                               claims of one Debtor in another Debtor and such claims shall be

                                             37
        Case 2:14-cv-07139-JCJ
Case 17-33964-hdh11              Document
                     Doc 1405 Filed 06/07/19286-1  Filed06/07/19
                                               Entered   07/23/1913:48:09
                                                                   Page 42 Page
                                                                           of 84 42 of 84




  Claims                       cancelled.

  Unclaimed Distributions      The Class Administrator shall attempt to distribute all available
                               funds that are distributable to members of the Nationwide
                               Consumer Borrower Settlement Class pursuant to the Plan and
                               Litigation Trust Agreement to class members that can be
                               located. Any funds remaining in the Litigation Trust as a result
                               of distribution checks remaining uncashed by members of the
                               Nationwide Consumer Borrower Settlement Class 120 days after
                               issuance thereof (“Unclaimed Distributions”) shall be distributed
                               as follows: (a) the first $5 million of Unclaimed Distributions
                               shall be paid to the Pennsylvania AG for further distribution to
                               Pennsylvania members who cashed their initial distribution
                               checks and (b) the remaining Unclaimed Distributions shall be
                               paid pursuant to the Tier 1 Allocation and Tier 2 Allocation to
                               all other members who cashed their initial distribution checks.
                               At the discretion of the Litigation Trustee and the Litigation
                               Trust Oversight Board, one additional distribution to members
                               (including Pennsylvania members and other members) may be
                               attempted if reasonably practicable to do so. Thereafter any
                               Unclaimed Distributions remaining unclaimed 120 days after the
                               foregoing final re-distribution of Unclaimed Distributions shall
                               be paid 50% to the Pennsylvania AG for further distribution to
                               members in Pennsylvania and 50% to the CFPB Civil Penalty
                               Fund. The $5 million paid to the Pennsylvania AG in the first
                               redistribution shall be credited against distributions otherwise to
                               be made by the Litigation Trustee to Pennsylvania Borrowers
                               through the Pennsylvania AG from proceeds of future
                               settlements or judgments obtained against Non-Released/Non-
                               Exculpated Parties.

  Discharge                    Upon the Effective Date the debts of the Debtors shall be
                               discharged pursuant to Section 1141(d) and the Reorganized
                               Debtors shall receive the benefit of such discharge.
                               The Nationwide Consumer Borrower Settlement Class shall
                               have an allowed unsecured claim in the amount of $1.13 billion
                               solely for purposes of voting and distribution under the Plan.
                               The Debtors dispute liability on the foregoing claim, and this
                               allowance shall not be an agreement by the Debtors or
                               Reorganized Debtors to the allowance of such claim for any
                               other purpose. Additionally, notwithstanding anything else
                               herein, both the Plan and the Confirmation Order shall provide
                               that nothing in the Term Sheet, the Settlement, the Plan, or the
                               Confirmation Order shall constitute an admission or agreement
                               by the Debtors concerning the solvency or insolvency of the

                                             38
        Case 2:14-cv-07139-JCJ
Case 17-33964-hdh11              Document
                     Doc 1405 Filed 06/07/19286-1  Filed06/07/19
                                               Entered   07/23/1913:48:09
                                                                   Page 43 Page
                                                                           of 84 43 of 84




                                                 Debtors.

   Material Terms of the Restructuring
                                                The Plan will include the Releases in all material respects, and
  Debtor Releases, Third-Party
                                                the Committee, Consenting Plaintiffs, and Consenting
  Releases, and Exculpation
                                                Defendants agree not to opt out of the Releases to the extent they
                                                have any ability to do so. The Releases shall be without
                                                prejudice to the prosecution of the Causes of Action transferred
                                                to the Litigation Trust or the Non-Estate Causes of Action that
                                                are not released, which shall be expressly stated in the
                                                Confirmation Order.

  Conditions Precedent to the                   The occurrence of the Effective Date shall be subject to the
  Effective Date                                following conditions precedent:
                                                    during the time period beginning January 1, 2019, through
                                                     the Effective Date, Cortex shall have paid the Debtors
                                                     service fees in the aggregate amount substantially equal to
                                                     the total service fees incurred for the time period beginning
                                                     January 1, 2019, through the Effective Date;
                                                    the approved Term Sheet shall remain in full force and
                                                     effect;
                                                    the Preliminary Approval Order, the Disclosure Statement
                                                     Approval Order, Final Fairness Approval Order, and the
                                                     Confirmation Order, each consistent in all material respects
                                                     with this Term Sheet shall have been entered on a final basis
                                                     and not be subject to any stay or any further appeal;
                                                    the Nationwide Consumer Borrower Settlement Class shall
                                                     have been fully and finally certified;
                                                    the GPLS Holdback Account shall contain at least
                                                     $7,500,000 (immediately prior to transferring all amounts
                                                     therein to the Escrow Account);6 and
                                                    all payments and transfers of assets from the Debtors’
                                                     estates, and all other payments, including but not limited to
                                                     all transfers to the Litigation Trust, required under the Plan to
                                                     be made before the Effective Date shall have been made in

  6   It is understood that the Committee and Consenting Plaintiffs in their sole discretion may elect to move forward with the
               Effective Date if the GPLS Holdback is not fully funded, and no other Settling Party may assert that such lack of
               funding is a basis for the non-occurrence of the Effective Date.




                                                                    39
        Case 2:14-cv-07139-JCJ
Case 17-33964-hdh11              Document
                     Doc 1405 Filed 06/07/19286-1  Filed06/07/19
                                               Entered   07/23/1913:48:09
                                                                   Page 44 Page
                                                                           of 84 44 of 84




                                     accordance with the terms of the Plan.

  Substantive Consolidation      For the purposes of the Settlement and confirming the Plan, the
                                 assets and liabilities of the Debtors and their estates shall be
                                 substantively consolidated.

  Structure and Tax              The Restructuring Transactions shall be structured in a tax
  Considerations                 efficient and cost-effective manner as determined by the Debtors
                                 with the consent of the Consenting Stakeholders, which shall not
                                 be unreasonably withheld, and which shall have no effect on the
                                 Causes of Action, creditors, or Litigation Trust.



  Effect of Plan Disapproval     If the Plan is not confirmed, whether by the Bankruptcy Court or
                                 as a result of any appeal, the provisions hereof shall be null and
                                 void, including that (i) no claimants shall be deemed to have
                                 allowed claims as a result of this Term Sheet or such Plan, (ii)
                                 none of the Releases contemplated by this Term Sheet or such
                                 Plan shall be effective, and (iii) the Settling Parties shall have all
                                 rights and defenses that they had prior to the entry into this Term
                                 Sheet.

  Certain Defined Terms          The terms set forth in Annex C attached hereto shall be included
                                 in the Plan with the meanings given to such terms therein.




                           [Remainder of Page Intentionally Left Blank]




                                                40
        Case 2:14-cv-07139-JCJ
Case 17-33964-hdh11              Document
                     Doc 1405 Filed 06/07/19286-1  Filed06/07/19
                                               Entered   07/23/1913:48:09
                                                                   Page 45 Page
                                                                           of 84 45 of 84




                                  Representations and Agreement

          By signing below, each of the parties hereto (the “Agreement Parties”) represents that it
  has the full power and authority to agree and consent to matters expressly contemplated by this
  Term Sheet and hereby agrees to this Term Sheet, including the following; provided, however,
  that the Debtors will not be authorized to enter into and agree to this Term Sheet until the
  Bankruptcy Court enters the Term Sheet Authorization Order:

          (a)     During the Agreement Effective Period, each Agreement Party (severally and not
  jointly) agrees to:

                (i)    use commercially reasonable efforts to support and take all steps necessary
  and desirable to consummate the Restructuring Transactions, confirm the Plan in accordance
  with this Term Sheet, and obtain certification by the Bankruptcy Court of the Nationwide
  Consumer Borrower Settlement Class;

                 (ii)    negotiate in good faith and use commercially reasonable efforts to execute
  and implement the Definitive Documents in accordance with, and on terms and conditions
  consistent with, this Term Sheet.

          (b)     During the Agreement Effective Period, each Agreement Party (severally and not
  jointly) agrees that it shall not directly or indirectly:

                (i)    object to or otherwise commence or join in any proceeding or litigation
  opposing any of the terms of this Term Sheet or the Restructuring Transactions, including
  confirmation of the Plan and certification of the Nationwide Consumer Borrower Settlement
  Class;

                (ii)    either itself or through any representatives or agents (x) solicit, initiate,
  encourage (including by furnishing information), induce, negotiate, facilitate, or continue any
  Alternative Restructuring Proposal from or with any Person or (y) propose, file, support, consent
  to, seek formal or informal approval of, or vote in favor of any Alternative Restructuring
  Proposal (and shall immediately inform the Agreement Parties of any notification of an
  Alternative Restructuring Proposal); or

                 (iii) consistent with the terms of this Term Sheet, directly or indirectly object
  to, delay, impede, or take any other action to interfere with the Debtors’ ownership and
  possession of their assets, wherever located (including interfering with the automatic stay arising
  under section 362 of the Bankruptcy Code).

          (c)     During the Agreement Effective Period, each Agreement Party that is entitled to
  vote to accept or reject the Plan pursuant to its terms agrees that so long as the Plan is consistent
  in all material respects with this Term Sheet, it shall, subject to receipt by such Agreement Party
  of the Plan Solicitation Materials:

                 (i)      timely vote, and not change, withdraw, amend or revoke its vote, with
  respect to each of its Debtor Claims/Interests to accept the Plan; and
        Case 2:14-cv-07139-JCJ
Case 17-33964-hdh11              Document
                     Doc 1405 Filed 06/07/19286-1  Filed06/07/19
                                               Entered   07/23/1913:48:09
                                                                   Page 46 Page
                                                                           of 84 46 of 84




                 (ii)   support, and will not directly or indirectly object to, delay, impede, or take
  any other action to interfere with any motion or other pleading or document filed by an
  Agreement Party in the Bankruptcy Court that is required to implement this Term Sheet or the
  Plan, and does not seek other relief.

         (d)      Notwithstanding anything contained in this Term Sheet, and notwithstanding any
  delivery of a consent or vote to accept the Plan by any Agreement Party, or any acceptance of the
  Plan by any class of creditors, nothing in this Agreement shall:

                  (i)     require any of the Debtors, the Committee, or their respective managers,
  members, or any similar governing body, as applicable, after consulting with counsel, to take any
  action or to refrain from taking any action with respect to the Restructuring Transactions to the
  extent taking or failing to take such action would be inconsistent with applicable law or its
  fiduciary obligations under applicable law, and any such action or inaction pursuant to such
  exercise of fiduciary duties shall not be deemed to constitute a breach of this Term Sheet;

                  (ii)     be construed to prohibit any Agreement Party from contesting whether any
  matter, fact, or thing is a breach of, or is inconsistent with, this Term Sheet;

                 (iii) be construed to prohibit any Agreement Party from appearing as a party in
  interest in any matter to be adjudicated in these Chapter 11 Cases, so long as such appearance
  and the positions advocated in connection therewith are not materially inconsistent with this
  Term Sheet and are not for the purpose of delaying, interfering with, impeding, or taking any
  other action to delay, interfere with or impede, directly or indirectly, the consummation of the
  Restructuring Transactions;

                 (iv)    require any Agreement Party to waive or forego the benefit of any
  applicable legal professional privilege; or

                 (v)     prevent any Agreement Party from taking any action that is required by
  applicable law.

          (e)    It is understood and agreed by the Agreement Parties that money damages would
  be an insufficient remedy for any breach of this Term Sheet by any Agreement Party, and each
  non-breaching Agreement Party shall be entitled to specific performance and injunctive or other
  equitable relief (without the posting of any bond and without proof of actual damages) as a
  remedy of any such breach, including an order of the Bankruptcy Court or other court of
  competent jurisdiction requiring any Agreement Party to comply promptly with any of its
  obligations hereunder.

                 IN WITNESS WHEREOF, the Agreement Parties hereto have executed this Term
  Sheet effective as of June 6, 2019.
        Case 2:14-cv-07139-JCJ
Case 17-33964-hdh11              Document
                     Doc 1405 Filed 06/07/19286-1  Filed06/07/19
                                               Entered   07/23/1913:48:09
                                                                   Page 47 Page
                                                                           of 84 47 of 84




                            Agreement Party Signature Pages to
                          the Term Sheet and Addresses for Notice

  GPLS Secured Parties



  _____________________________________
  Name: Scott Zemnick
  Title: Authorized Signatory


               Victory Park Management, LLC
               c/o Victory Park Capital Advisors, LLC
               150 North Riverside Plaza, Suite 5200
               Chicago, Illinois, 60606
               Attention: Scott Zemnick
               E-mail address: szemnick@victoryparkcapital.com

               and

               Squire Patton Boggs (US) LLP
               2000 McKinney Avenue, Suite 1700
               Dallas, Texas 75201
               Attention: S. Cass Weiland and Travis A. McRoberts
               E-mail address: cass.weiland@squirepb.com; travis.mcroberts@squirepb.com

               and

               Kirkland & Ellis LLP
               300 North LaSalle Street
               Chicago, IL 60654
               Attention: Ryan Blaine Bennett and Justin R. Bernbrock
               E-mail address: ryan.bennett@kirkland.com; justin.bernbrock@kirkland.com
        Case 2:14-cv-07139-JCJ
Case 17-33964-hdh11              Document
                     Doc 1405 Filed 06/07/19286-1  Filed06/07/19
                                               Entered   07/23/1913:48:09
                                                                   Page 48 Page
                                                                           of 84 48 of 84
        Case 2:14-cv-07139-JCJ
Case 17-33964-hdh11              Document
                     Doc 1405 Filed 06/07/19286-1  Filed06/07/19
                                               Entered   07/23/1913:48:09
                                                                   Page 49 Page
                                                                           of 84 49 of 84
        Case 2:14-cv-07139-JCJ
Case 17-33964-hdh11              Document
                     Doc 1405 Filed 06/07/19286-1  Filed06/07/19
                                               Entered   07/23/1913:48:09
                                                                   Page 50 Page
                                                                           of 84 50 of 84
        Case 2:14-cv-07139-JCJ
Case 17-33964-hdh11              Document
                     Doc 1405 Filed 06/07/19286-1  Filed06/07/19
                                               Entered   07/23/1913:48:09
                                                                   Page 51 Page
                                                                           of 84 51 of 84
        Case 2:14-cv-07139-JCJ
Case 17-33964-hdh11              Document
                     Doc 1405 Filed 06/07/19286-1  Filed06/07/19
                                               Entered   07/23/1913:48:09
                                                                   Page 52 Page
                                                                           of 84 52 of 84
        Case 2:14-cv-07139-JCJ
Case 17-33964-hdh11              Document
                     Doc 1405 Filed 06/07/19286-1  Filed06/07/19
                                               Entered   07/23/1913:48:09
                                                                   Page 53 Page
                                                                           of 84 53 of 84




  The Address for Notice to the Consumer Financial Protection Bureau is as follows:


               Consumer Financial Protection Bureau
               1700 G Street, NW
               Washington, DC 20552
               Attention: and Benjamin Vaughn, Patrick Gushue and Rebeccah Watson
               E-mail address: Benjamin.Vaughn@cfpb.gov; Patrick.gushue@cfpb.gov;
               Rebeccah.watson@cfpb.gov
        Case 2:14-cv-07139-JCJ
Case 17-33964-hdh11              Document
                     Doc 1405 Filed 06/07/19286-1  Filed06/07/19
                                               Entered   07/23/1913:48:09
                                                                   Page 54 Page
                                                                           of 84 54 of 84
        Case 2:14-cv-07139-JCJ
Case 17-33964-hdh11              Document
                     Doc 1405 Filed 06/07/19286-1  Filed06/07/19
                                               Entered   07/23/1913:48:09
                                                                   Page 55 Page
                                                                           of 84 55 of 84
        Case 2:14-cv-07139-JCJ
Case 17-33964-hdh11              Document
                     Doc 1405 Filed 06/07/19286-1  Filed06/07/19
                                               Entered   07/23/1913:48:09
                                                                   Page 56 Page
                                                                           of 84 56 of 84




                                              Annex A
                                     Releases and Exculpation

  “Exculpated Parties” means, collectively, (a) the Released Parties; (b) the Committee and its
  members; (c) American Legal Claims Services, LLC; (d) for the avoidance of doubt, each GPLS
  Secured Party; and (e) the following professionals: (1) Alvarez & Marsal North America, LLC;
  (2) Hunton Andrews Kurth LLP; (3) Goodwin Procter LLP; (4) Eversheds Sutherland (US) LLP;
  (5) Browning Kaleczyz Berry & Hoven P.C.; (6) Schnader Harrison Segal & Lewis LLP; (7)
  Teneo Capital LLC; (8) Cole Schotz P.C.; (9) Kelly Guzzo, P.L.C,; (10) Consumer Litigation
  Associates, P.C.; (11) Tycko & Zavareei, LLP; (12) Kellett & Bartholow, PLLC; (13)
  Lowenstein Sandler LLP; (14) Gravel & Shea PC; (15) Berman Tabacco; (16) Loewinsohn
  Flegle Deary Simon LLP; (17) Langer Grogan & Diver, P.C.; (18) Ross & Smith, PC; (19) FTI
  Consulting, Inc.; (20) Kirkland & Ellis LLP; (21) Squire Patton Boggs (US) LLP; (22) Katten
  Muchin Rosenman LLP; (23) Ballard Spahr LLP; (24) Primmer Piper Eggleston & Cramer PC;
  (25) Bush Ross, P.A.; (26) McGuireWoods LLP; (27) Thomson Reuters Corp.; (28) Lighthouse
  eDiscovery, Inc.; (29) Goldberg Kohn Ltd.; (30) Kaplan Leaman & Wolfe Court Reporters;
  (31) Gerson Lehrman Group, Inc. (32) Legalpeople LLC; (33) Smith Moore Leatherwood LLP;
  (34) Fox Rothschild LLP; (35) TransPerfect; (36) RANE Corp.; (37) Potter Anderson Corroon
  LLP; (38) Jackson Walker LLP; and (39) Huseby, Inc.
  “Non-Released Parties” means Elevate Credit, Inc., Kenneth Rees, Stephen Haynes, Haynes
  Investments, LLC., Sovereign Business Solutions, LLC, Mike Stinson, Linda Stinson (except to
  the extent released in her capacity as a former director or officer), The Stinson 2009 Grantor
  Retained Annuity Trust, 7HBF No. 2, LTD, Sequoia Capital Operations, LLC, Sequoia Capital
  Franchise Partners, LP, Sequoia Capital Growth Fund III, LP, Sequoia Entrepreneurs Annex
  Fund, LP, Sequoia Capital Growth III Principals Fund, LLC, Sequoia Capital Franchise Fund,
  LP, Sequoia Capital Growth Partners III, LP, Startup Capital Ventures, LP, Stephen J. Shaper
  (except to the extent released in his capacity as a former director or officer), John Drew (except
  to the extent released in his capacity as a former director or officer), TCV, LP, TCV Member
  Fund, LP, Technology Crossover Ventures, TCV V L.P., Technology Crossover Management V,
  LLC, Alan H. Ginsberg, and any other Entity that is not defined herein as a Released Party. The
  Plan and Confirmation Order shall expressly provide as follows:
         Notwithstanding anything to the contrary in the Plan, the Confirmation
         Order, or any other Plan Document, no Non-Released Party shall be a
         Released Party at any time or for any reason.
  “Non-Released/Non-Exculpated Parties” means the Non-Released Parties that are not
  Exculpated Parties. The Plan and Confirmation Order shall expressly provide as follows:
         Notwithstanding anything to the contrary in the Plan, the Confirmation
         Order, or any other Plan Document, no Causes of Action or Non-Estate
         Causes of Action held by any Entity against any Non-Released/Non-
         Exculpated Party shall be released, waived, enjoined, or otherwise adversely
        Case 2:14-cv-07139-JCJ
Case 17-33964-hdh11              Document
                     Doc 1405 Filed 06/07/19286-1  Filed06/07/19
                                               Entered   07/23/1913:48:09
                                                                   Page 57 Page
                                                                           of 84 57 of 84




         impacted by any release, injunction, exculpation, or other provision of the
         Plan, the Confirmation Order, or any other Plan Document. For the
         avoidance of doubt, all of the Debtors’ Causes of Action against the Non-
         Released/Non-Exculpated Parties constitute Causes of Action.
  “Related Non-Debtor Parties” means, collectively, with respect to an entity (as defined in
  section 101(15) of the Bankruptcy Code and understood and intended to include a federally
  recognized Indian Tribe), other than a Released Debtor Party, such entity’s current and former
  directors, managers, officers, equity holders (regardless of whether such interests are held
  directly or indirectly), affiliated investment funds or investment vehicles, predecessors,
  successors, assigns, parents, subsidiaries, affiliates, managed accounts or funds, partners, limited
  partners, general partners, principals, members, management companies, investment managers,
  fund advisers, employees, advisory board members, financial advisors, accountants, investment
  bankers, and consultants.
  “Released Debtor Parties” means, collectively: (a) each Debtor and Debtor-in-Possession; (b)
  current directors and officers of the Debtors as of or after the Petition Date, provided that if any
  director or officer is added after December 1, 2018, and before the Effective Date, such director
  or officer shall not be a Released Debtor Party until either (1) 21 days after the Committee has
  been notified of such addition if the Committee does not object by such 21st day or (2) the
  Bankruptcy Court enters an order on an objection by the Committee that provides that the person
  should be a Released Debtor Party; (c) the Reorganized Debtors; (d) TF Holdings, Inc.; (e)
  Cortex Holdings, LLC; (f) Jora Credit Holdings, LLC; (g) TF Investment Services, LLC; (h)
  each of the subsidiaries of any of the entities identified in (c) – (g); and (i) former directors and
  officers of the Debtors, in their capacities as such, other than Ken Rees, provided, however, that
  (i) any such former director or officer of the Debtors shall not be released for purposes of
  imposing any liability on any shareholder / member solely in their capacity as a shareholder /
  member or former shareholder / member; and (ii) the releases for the Released Debtor Parties
  shall not release the Estates’ claims and Causes of Action against TF Holdings, Inc. concerning
  tax refunds and/or NOLs, or against any non-Debtor transferee of such tax refunds to the extent
  of such transfer.

  “Released Non-Debtor Parties” means, collectively, and in each case in its capacity as such: (a)
  each GPLS Secured Party; (b) Great Plains Lending, LLC; (c) Plain Green Lending, LLC; (d)
  MobiLoans, LLC; (e) Curry, Sentinel Resources, LLC, Red Stone Inc. (as successor-in-interest
  to MacFarlane Group), and SOL Partners, each solely in connection with his or each Entity’s
  involvement with Great Plains Lending, LLC, and loans issued in the name of Great Plains
  Lending, LLC; (f) each other Consenting Defendant; (g) each Consenting Stakeholder and
  counsel for each Consenting Plaintiff; and (h) each Related Non-Debtor Party of each Entity in
  clauses (a) through (g) of this definition; provided, however, that no specifically identified Non-
  Released Party shall constitute a Released Non-Debtor Party.




                                                   2
        Case 2:14-cv-07139-JCJ
Case 17-33964-hdh11              Document
                     Doc 1405 Filed 06/07/19286-1  Filed06/07/19
                                               Entered   07/23/1913:48:09
                                                                   Page 58 Page
                                                                           of 84 58 of 84




  “Released Parties” means, collectively, the Released Debtor Parties and the Released Non-
  Debtor Parties. The release of any Released Party shall not impact in any way the imputation of
  such Released Party’s conduct to any other entity that is not a Released Party.
  “Releasing Parties” means, collectively, and in each case in its capacity as such: (a) each GPLS
  Secured Party; (b) each Consenting Defendant; (c) each Consenting Stakeholder; and (d) all
  holders of Claims; provided, however, that members of the Nationwide Consumer Borrower
  Settlement Class are not Releasing Parties.

  Releases by the Debtors. Pursuant to section 1123(b) of the Bankruptcy Code, for good and
  valuable consideration, on and after the Effective Date, each Released Party is deemed released
  and discharged by the Debtors and their Estates from any and all Causes of Action, whether
  known or unknown, including any derivative claims asserted on behalf of the Debtors, that the
  Debtors or their Estates would have been legally entitled to assert in their own right (whether
  individually or collectively) or on behalf of the holder of any Claim against, or Interest in, a
  Debtor or other Entity, based on or relating to, or in any manner arising from, in whole or in part,
  the Debtors, the Debtors’ businesses, business practices or operations, the Debtors’ capital
  structure, the assertion or enforcement of rights and remedies against the Debtors, the Debtors’
  in- or out-of-court restructuring efforts, intercompany transactions between or among a Debtor
  and another Debtor, the Chapter 11 Cases, the formulation, preparation, dissemination,
  negotiation, or filing of the Disclosure Statement, the Plan, this Term Sheet, or any Restructuring
  Transaction, contract, instrument, release, or other agreement or document created or entered
  into in connection with this Term Sheet, the Disclosure Statement, or the Plan, the filing of the
  Chapter 11 Cases, the pursuit of Confirmation, the pursuit of Consummation, the administration
  and implementation of the Plan, including the issuance or distribution of securities pursuant to
  the Plan, or the distribution of property under the Plan or any other related agreement, or upon
  any other act or omission, transaction, agreement, event, or other occurrence taking place on or
  before the Effective Date; provided, however, nothing herein shall be deemed to release any of
  the Causes of Action being transferred to the Litigation Trust or any of the obligations or assets
  included in the Reorganized Debtor Assets.

  Releases by Members of the Nationwide Consumer Borrower Settlement Class. As of the
  Effective Date, each member of the Nationwide Consumer Borrower Settlement Class is deemed
  to have released and discharged each Released Party from any and all Claims and Non-Estate
  Causes of Action, whether known or unknown, including any derivative claims asserted on
  behalf of the Debtors, that such Entity would have been legally entitled to assert (whether
  individually or collectively), based on or relating to, or in any manner arising from, in whole or
  in part, (a) the Claims, alleged facts and Non-Estate Causes of Action asserted or that could have
  been asserted against any of the Released Parties in any Non-Estate Cause of Action prior to the
  Effective Date, including the Pending Litigation, and (b) any current or newly asserted Claim or
  Non-Estate Cause of Action against the Released Parties arising from or related to the Debtors’
  business activities or operations prior to the Effective Date or the Released Parties’ actual or
  alleged, direct or indirect, involvement in consumer lending directly or indirectly involving the

                                                   3
        Case 2:14-cv-07139-JCJ
Case 17-33964-hdh11              Document
                     Doc 1405 Filed 06/07/19286-1  Filed06/07/19
                                               Entered   07/23/1913:48:09
                                                                   Page 59 Page
                                                                           of 84 59 of 84




  Debtors prior to the Effective Date. Notwithstanding anything to the contrary in the foregoing,
  the releases set forth above do not release any obligations in connection with the Class Action
  Injunctive and Other Relief or any rights or obligations in connection with the Restructuring
  Transactions, or any document, instrument, or agreement (including those set forth in the Plan
  Supplement) executed to implement the Plan.

  Releases by Releasing Parties. As of the Effective Date, each Releasing Party is deemed to
  have released and discharged each Released Party from any and all Claims and Non-Estate
  Causes of Action, whether known or unknown, including any derivative claims asserted on
  behalf of the Debtors, that such Entity would have been legally entitled to assert (whether
  individually or collectively), based on or relating to, or in any manner arising from, in whole or
  in part, the Debtors, the Debtors’ business activities or operations prior to the Effective Date, the
  Debtors’ in- or out-of-court restructuring efforts, intercompany transactions between or among a
  Debtor and another Debtor, the Chapter 11 Cases, the formulation, preparation, dissemination,
  negotiation, or filing of the Term Sheet, the Disclosure Statement, the Plan, or any Restructuring
  Transaction, contract, instrument, release, or other agreement or document created or entered
  into in connection with the Term Sheet, the Disclosure Statement, or the Plan, the filing of the
  Chapter 11 Cases, the pursuit of Confirmation, the pursuit of Consummation, the administration
  and implementation of the Plan, including the issuance or distribution of securities pursuant to
  the Plan, or the distribution of property under the Plan or any other related agreement, or upon
  any other related act or omission, transaction, agreement, event, or other occurrence taking place
  on or before the Effective Date, including without limitation, (a) the Claims, alleged facts and
  Non-Estate Causes of Action asserted or that could have been asserted against any of the
  Released Parties in the Pending Litigation or any other Non-Estate Cause of Action prior to the
  Effective Date, and (b) any current or newly asserted claim or Non-Estate Cause of Action
  against the Released Parties arising from or related to the Debtors’ business activities or
  operations prior to the Effective Date or the Released Parties’ actual or alleged, direct or indirect,
  involvement in consumer lending directly or indirectly involving the Debtors prior to the
  Effective Date. Notwithstanding anything to the contrary in the foregoing, the releases set forth
  above do not release any obligations in connection with the Class Action Injunctive and Other
  Relief or any rights or obligations in connection with the Restructuring Transactions, or any
  document, instrument, or agreement (including those set forth in the Plan Supplement) executed
  to implement the Plan. Notwithstanding anything to the contrary in the foregoing or stated
  anywhere else herein, the CFPB does not release any Claims or Non-Estate Causes of Action
  against Cortex or Jora except for Claims and Non-Estate Causes of Action arising from or in
  connection with the Debtors’ activities alleged in the amended complaint in the CFPB Litigation
  in which Cortex also participated. Notwithstanding anything to the contrary in the foregoing or
  stated anywhere else herein, the CFPB does not release any Claims or Non-Estate Causes of
  Action against Katten Muchin Rosenmann LLP.

  Exculpation. Except as otherwise specifically provided in the Plan, no Exculpated Party shall
  have or incur, and each Exculpated Party is released and exculpated from any Claim, Cause of


                                                    4
        Case 2:14-cv-07139-JCJ
Case 17-33964-hdh11              Document
                     Doc 1405 Filed 06/07/19286-1  Filed06/07/19
                                               Entered   07/23/1913:48:09
                                                                   Page 60 Page
                                                                           of 84 60 of 84




  Action or Non-Estate Cause of Action related to any act or omission in connection with, relating
  to, or arising out of, the Chapter 11 Cases, the formulation, preparation, dissemination,
  negotiation, or filing of related prepetition transactions, the Term Sheet, the Settlement, the
  Disclosure Statement, the Plan, or any Restructuring Transaction, contract, instrument, release or
  other agreement or document created or entered into in connection with the Disclosure Statement
  or the Plan, the filing of the Chapter 11 Cases, the pursuit of Confirmation, the pursuit of
  Consummation, the administration and implementation of the Plan, including the issuance of
  securities pursuant to the Plan, or the distribution of property under the Plan or any other related
  agreement, except for claims related to any act or omission that is determined in a final order to
  have constituted actual fraud, willful misconduct, or gross negligence, but in all respects such
  Entities shall be entitled to reasonably rely upon the advice of counsel with respect to their duties
  and responsibilities pursuant to the Plan. The Exculpated Parties have, and upon completion of
  the Plan shall be deemed to have, participated in good faith and in compliance with the
  applicable laws with regard to the solicitation of votes and distribution of consideration pursuant
  to the Plan and, therefore, are not, and on account of such distributions shall not be, liable at any
  time for the violation of any applicable law, rule, or regulation governing the solicitation of
  acceptances or rejections of the Plan or such distributions made pursuant to the Plan.




                                                   5
        Case 2:14-cv-07139-JCJ
Case 17-33964-hdh11              Document
                     Doc 1405 Filed 06/07/19286-1  Filed06/07/19
                                               Entered   07/23/1913:48:09
                                                                   Page 61 Page
                                                                           of 84 61 of 84




                                            Annex B
                                        Pending Litigation

  As used in the foregoing Term Sheet, “Pending Litigation” means all of the following cases:

  Consumer Borrower Litigation:
      Gingras et al. v. Rosette et al., Case No. 5:15-cv-00101-gwc (D. Vt.)
      Gingras et al. v. Victory Park Capital Advisors, LLC et al., Case No. 5:17-cv-00233-
        GWC (D. Vt.)
      Banks v. Rees, et al., Case No. 8:17-cv-02201-SDM-AAS (M.D. Fla.) and Adv. Proc. No.
        18-03064 (HDH) (Bankr. N.D. Tex.)
      Gibbs, et al. v. Rees, et al., Case No. 3:17-cv-00386-MHL (E.D. Va.) and Adv. Proc. No.
        18-03069 (HDH) (Bankr. N.D. Tex.)
      Brice et al v. Rees et al, Case No. 3:18-cv-01200-MEJ (N.D. Cal.) and Adv. Proc. No.
        18-03313 (HDH) (Bankr. N.D. Tex.)
      Gibbs et al. v. Haynes Investments, LLC et al., Case No. 3:18-cv-00048-MHL (E.D. Va.)
        and Adv. Proc. No. 18-03072 (HDH) (Bankr. N.D. Tex.)
      Granger, et al. v. Great Plains Lending, LLC, et al., Case No. 18-cv-00112-WO-JLW
        (M.D.N.C.)
      Gibbs et al. v. Think Finance et al., Adv. Proc. No. 17-03117 (HDH) (Bankr. N.D. Tex.)
      Browne et al. v. Think Finance et al., Adv. Proc. No. 17-03120 (HDH) (Bankr. N.D.
        Tex.)
      Banks et al. v. Think Finance et al., Adv. Proc. No. 17-03121 (HDH) (Bankr. N.D. Tex.)
      Brice et al. v. Think Finance et al., Adv. Proc. No. 18-03025 (HDH) (Bankr. N.D. Tex.)
      Griffiths et al. v. Think Finance et al., Adv. Proc. No. 18-03026 (HDH) (Bankr. N.D.
        Tex.)
      Price et al. v. Think Finance et al., Adv. Proc. No. 18-03319 (HDH) (Bankr. N.D. Tex.)

  CFPB Litigation:

        Consumer Financial Protection Bureau v. Think Finance, LLC et al, Case No. 4:17-cv-
         00127-BMM (D. Mont.)

  Pennsylvania Litigation:

        Commonwealth of Pennsylvania v. Think Finance, Inc. et al., Case No. 2:14-cv-07139-
         JCJ (E.D. Pa.)
        Case 2:14-cv-07139-JCJ
Case 17-33964-hdh11              Document
                     Doc 1405 Filed 06/07/19286-1  Filed06/07/19
                                               Entered   07/23/1913:48:09
                                                                   Page 62 Page
                                                                           of 84 62 of 84




                                              Annex C
                                        Other Defined Terms

  “Administrative Expense Claim” means a Claim against a Debtor for the costs and expenses of
  administration of the Chapter 11 Cases arising on or prior to the Effective Date pursuant to
  sections 328, 330, or 503(b) of the Bankruptcy Code and entitled to priority pursuant to sections
  507(a)(2), 507(b), or 1114(e)(2) of the Bankruptcy Code, other than Substantial Contribution
  Claims.

  “Agreement Effective Date” means the date on which the Debtors and each of the Consenting
  Stakeholders identified on the signature pages attached to the Term Sheet have executed and
  delivered counterpart signatures of this Term Sheet to counsel to the Debtors.

  “Agreement Effective Period” means the period from the Agreement Effective Date to the
  Termination Date applicable to a Debtor or Consenting Stakeholder.

   “Alternative Restructuring Proposal” means an inquiry, proposal, offer, bid, term sheet, or
  discussion with respect to a new money investment, restructuring, reorganization, merger,
  amalgamation, acquisition, consolidation, dissolution, debt investment, equity investment,
  liquidation, tender offer, recapitalization, plan of reorganization, share exchange, business
  combination, sale, or similar transaction involving any Debtor or the debt, equity, or other
  interests in any Debtor that is an alternative to one or more of the Restructuring Transactions
  identified in this Term Sheet.

  “Business Day” means any day other than a Saturday, Sunday or other day on which commercial
  banks are authorized to close under the Laws of, or are in fact closed in, the state of New York.

  “Cause of Action” means any action, Claim, cause of action, controversy, demand, right, action,
  Lien, indemnity, Equity Interest, guaranty, suit, obligation, liability, damage, judgment, account,
  defense, offset, power, privilege, license, and franchise of any kind or character whatsoever that
  are property of the Debtors’ estates under 11 U.S.C. § 541, whether known or unknown,
  contingent or noncontingent, matured or unmatured, suspected or unsuspected, liquidated or
  unliquidated, disputed or undisputed, secured or unsecured, asserted or unasserted, assertable
  directly or derivatively, in contract or in tort, in law or in equity, arising under the statutes or
  administration regulations of any jurisdiction, or pursuant to any other theory of law. Such
  causes of action shall include, by example only and without limitation, (i) avoidance actions, (ii)
  actions under 11 U.S.C. §§ 544, 545, 547, 548, 550 and/or 553 and any state law equivalents,
  (iii) commercial tort claims, (iv) any right of setoff, counterclaim or recoupment, and (v) the
  right to object to Claims or Equity Interests (subject to the provisions of the Plan). These
  include, among others, (a) actions against entities which spun off from the Debtors between 2012
  and the Petition Date totaling, the Committee asserts, in excess of $245.0 million, and (b) actions
  against all current and former shareholders and/or members of the Debtors totaling, the
  Committee asserts, in excess of $59.0 million. Notwithstanding anything else in the Term Sheet,
  the Plan or the Confirmation Order, Cause(s) of Action transferred to the Litigation Trust shall
  not include any Claims or Causes of Action against Released Parties or any of the obligations or
  assets included in the Reorganized Debtor Assets.
        Case 2:14-cv-07139-JCJ
Case 17-33964-hdh11              Document
                     Doc 1405 Filed 06/07/19286-1  Filed06/07/19
                                               Entered   07/23/1913:48:09
                                                                   Page 63 Page
                                                                           of 84 63 of 84




  “CFPB” means the Consumer Financial Protection Bureau.

  “Claim” means an actual or alleged (a) right to payment, whether or not such right is reduced to
  judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed,
  legal, equitable, secured, or unsecured and calculated together with all applicable accrued
  interest, fees and commission due, owing or incurred from time to time or (b) right to an
  equitable remedy for breach of performance if such breach gives rise to a right to payment,
  whether or not such right to an equitable remedy is reduced to judgment, fixed, contingent,
  matured, unmatured, disputed, undisputed, secured, or unsecured. For the avoidance of doubt,
  this Term Sheet’s definition of “Claim” is no less broad than the definition of “claim” as defined
  in section 101(5) of the Bankruptcy Code.

  “Class Notice” means the form of notice to be disseminated pursuant to the Preliminary
  Approval Order to Nationwide Consumer Borrowers, which, among other things, will permit
  Nationwide Consumer Borrowers to opt out of or object to the Nationwide Consumer Borrower
  Settlement Class and/or the Settlement.

  “Committee” means the Official Unsecured Creditors’ Committee appointed in the Chapter 11
  Cases pursuant to Amended Appointment of the Official Unsecured Creditors’ Committee
  [Docket No. 148].

  “Confirmation Order” means an order of the Bankruptcy Court confirming the Plan.

  “Consenting Defendants” means, collectively, the GPLS Secured Parties and any other
  defendants or potential defendants in the Pending Litigation who reach or have reached a
  settlement agreement acceptable to the Consenting Stakeholders and have agreed to be parties to
  this Term Sheet.

  “Consenting Defendants’ Cash Contribution” means the funds, if any, to be transferred to the
  Litigation Trust by any Consenting Defendants on the Effective Date in an aggregate amount to
  be agreed upon by the Consenting Plaintiffs and the Consenting Defendants in accordance with
  each such Consenting Defendant’s agreed-upon payment allocation of the Consenting
  Defendants’ Cash Contribution.

  “Consenting Plaintiffs” means the plaintiffs in the Pending Litigation.

  “Consumer Borrower Claims” means any Claim of any of the Nationwide Consumer Borrowers
  who are members of, and do not opt out from, the Nationwide Consumer Borrower Settlement
  Class, against any Debtor or any Consenting Defendant, including any claims arising under,
  derived from, based on, or related to any Consumer Borrower Litigation.

  “Cortex” means Cortex Holdings, LLC.


                                                  2
        Case 2:14-cv-07139-JCJ
Case 17-33964-hdh11              Document
                     Doc 1405 Filed 06/07/19286-1  Filed06/07/19
                                               Entered   07/23/1913:48:09
                                                                   Page 64 Page
                                                                           of 84 64 of 84




  “Debtor Claims/Interests” means, collectively, all Claims against, and Equity Interests in, the
  Debtors.

  “Definitive Documents” mean the documents governing the Restructuring Transaction, which
  include (a) this Term Sheet; (b) the Plan (and all exhibits thereto); (b) the Confirmation Order
  and pleadings in support of entry of the Confirmation Order; (c) the Disclosure Statement and
  pleadings in support of approval of the Disclosure Statement; (d) the Plan Solicitation Materials;
  (e) any order of the Bankruptcy Court approving the Disclosure Statement and the other Plan
  Solicitation Materials; and (f) the Plan Supplement.

  “Disclosure Statement” means a disclosure statement, including any exhibits, appendices, related
  documents, ballots, and procedures related to the solicitation of votes to accept or reject the Plan,
  in each case, as amended, supplemented, or otherwise modified from time to time in accordance
  with the terms hereof, and that is prepared and distributed in accordance with, among other
  things, sections 1125, 1126(b), and 1145 of the Bankruptcy Code, Rule 3018 of the Federal
  Rules of Bankruptcy Procedure, and other applicable law.

  “Effective Date” means the date on which the terms and conditions required for the effective
  date of the Plan have occurred.

  “Eligible Tribal Loans” means loans issued by Plain Green prior to June 1, 2016, Great Plains
  prior to May 6, 2017, or MobiLoans prior to May 6, 2017, in each case in which GPLS
  purchased a participation interest, provided, further, that each draw on loans issued by
  MobiLoans shall be treated as a separate Eligible Tribal Loan. In addition, this shall also mean
  loans to Pennsylvania Borrowers who obtained a consumer loan between February 1, 2009, and
  December 31, 2010, from First Bank of Delaware with respect to which loan certain of the
  Debtors provided services.

  “Entity” means any “entity” as such term is defined in section 101(15) of the Bankruptcy Code,
  and for the avoidance of doubt is understood and intended by the parties to include a federally
  recognized Indian Tribe.

  “Equity Interests” means, collectively, the shares (or any class thereof), common stock, preferred
  stock, limited liability company interests, and any other equity, ownership, or profits interests of
  any Debtor, and options, warrants, rights, or other securities or agreements to acquire or
  subscribe for, or which are convertible into the shares (or any class thereof) of, common stock,
  preferred stock, limited liability company interests, or other equity, ownership, or profits
  interests of any Debtor (in each case whether or not arising under or in connection with any
  employment agreement).

  “Escrow Account” means that certain escrow account at Metropolitan Commercial Bank in the
  name of David Baker, Managing Partner, CTP, at Aurora Management Partners established

                                                   3
        Case 2:14-cv-07139-JCJ
Case 17-33964-hdh11              Document
                     Doc 1405 Filed 06/07/19286-1  Filed06/07/19
                                               Entered   07/23/1913:48:09
                                                                   Page 65 Page
                                                                           of 84 65 of 84




  pursuant to the terms of the Agreed Order [APN 17-3016, Doc No. 22] entered by the
  Bankruptcy Court on October 31, 2017.

  “FF&E” means all furniture, fixtures, equipment and interests therein, including without
  limitation, inventory, materials, supplies, writings, machinery, computers and accessories,
  servers, hardware, disk drives, office equipment, communications equipment, leased or owned
  vehicles, and other tangible personal property utilized in the Debtors’ businesses. FF&E shall
  not include GPL and PGL Property. Books and records are addressed separately in the Term
  Sheet.

  “Final Fairness Approval Order” means that Order granting final approval of the Settlement
  pursuant to Fed. R. Civ. P. 23(e) and/or Fed. R. Bankr. P. 7023(e).

  “Final Fairness Hearing” means the hearing to consider granting final approval of the Settlement
  pursuant to Fed. R. Civ. P. 23(e) and/or Fed. R. Bankr. P. 7023(e).

  “GPLS” means GPL Servicing, Ltd.

  “GPLS Holdback Account” means, collectively, the three GPLS accounts at Citi Bank, N.A. that
  hold the “GPLS Holdback,” as that term is defined in the Order Granting Preliminary Injunction
  [A.P. Doc. No. 73] (the “Preliminary Injunction Order”).

  “GPLS Insurance Carriers” means Endurance American Specialty Insurance Company (Policy
  Number FIP100101226400), XL Specialty Insurance Company (Policy Number ELU147084-16)
  Zurich (Policy Number EOC 0160733-00), and Arch Insurance Company (Policy Number AAX
  9300313-00).

  “GPLS Litigation” means that certain adversary proceeding Think Finance et al. v. Victory Park
  Capital Advisors, LLC et al., Adv. Proc. No. 17-03106 (HDH) (Bankr. N.D. Tex.).

  “GPLS Secured Claims” means any Claims against a Debtor of any of the GPLS Secured Parties,
  including any Claims arising under, derived from, based on, or related to any asserted right to
  payment under the GSA, or the proofs of claim filed by GPL Servicing, Ltd., GPL Servicing
  Agent, LLC, Victory Park Capital Advisors, LLC, or Victory Park Management, LLC.

  “GPLS Secured Parties” means, collectively, (a) GPL Servicing, Ltd., (b) GPL Servicing Agent,
  LLC, (c) Victory Park Capital Advisors, LLC, (d) Victory Park Management, LLC, (e) the GPLS
  Insurance Carriers (solely with respect to the Releases), and (f) for each of the foregoing (a)–(e),
  their respective current, former, and future Related Non-Debtor Parties, including, without
  limitation, for avoidance of doubt, Scott Zemnick, Tom Welch, and Jeffrey Schneider. The use
  of the term “Secured” in the term “GPLS Secured Parties” is not an admission by any party to
  this Term Sheet that the “GPLS Secured Parties” in fact hold a secured claim.

  “Great Plains” means Great Plains Lending, LLC.




                                                   4
        Case 2:14-cv-07139-JCJ
Case 17-33964-hdh11              Document
                     Doc 1405 Filed 06/07/19286-1  Filed06/07/19
                                               Entered   07/23/1913:48:09
                                                                   Page 66 Page
                                                                           of 84 66 of 84




  “Great Plains Reserve Amount” means the amount alleged to be due from Great Plains to GPLS
  as the “Reserve Amount,” as such term is defined in that certain Participation Agreement, dated
  as of December 1, 2015, between Great Plains and GPLS.

  “GSA” means that certain Fourth Amended and Restated Guaranty and Security Agreement,
  dated as of April 2, 2013 (as amended from time to time).

  “Intellectual Property” means without limitation all of the following: (i) all patents; (ii) all know-
  how, work product, trade secrets, inventions (whether patentable or otherwise), data,
  information, processes, techniques, procedures, compositions, devices, methods, formulas,
  protocols and information, whether patentable or not; (iii) all software, source code, object code,
  system diagrams and architecture, flow charts, algorithms and all other information technology;
  (iv) all works of authorship, copyrightable works, copyrights and applications, registrations and
  renewals; (v) all logos, trademarks, service marks, domain names, and all applications and
  registrations relating thereto; (vi) all other proprietary rights; (vii) all regulatory exclusivities,
  patent extensions, supplemental protection certificates or the like; and (viii) all copies and
  tangible embodiments of each and all of the foregoing utilized in the Debtors’ businesses.
  Notwithstanding the above, Intellectual Property shall not include the GPL and PGL Property.

  “Jora” means Jora Credit Holdings, LLC.

  “Litigation Trust” means the trust established pursuant to the Plan to, among other things, hold
  assets, prosecute Causes of Action, object to Claims and make distributions pursuant to the Plan.

  “Litigation Trustee” means the trustee (and any successor trustee) of the Litigation Trust.

  “MobiLoans” means MobiLoans, LLC.

  “MobiLoans Note” means that certain Subordinated Term Note, dated May 10, 2017, by
  MobiLoans in favor of GPLS.

  “Nationwide Consumer Borrower” means any Person, including their successors and assigns and
  Persons holding or exercising any relevant legal rights of such Person, who received an Eligible
  Tribal Loan. The term shall be synonymous with member, when referring to members of the
  Nationwide Consumer Borrower Settlement Class. For purposes of this Term Sheet, each
  Nationwide Consumer Borrower shall be treated as a single member of the Nationwide
  Consumer Borrower Settlement Class but, for each Borrower who has not opted out, each
  Eligible Tribal Loan he or she received will be considered separately when making any
  distribution or providing any other benefit.

  “Non-Estate Causes of Action” means any action, Claim, cause of action, controversy, demand,
  right, action, Lien, indemnity, Equity Interest, guaranty, suit, obligation, liability, damage,
  judgment, account, defense, offset, power, privilege, license, and franchise of any kind or
  character whatsoever that are not property of the Debtors’ estates under 11 U.S.C. § 541,
  whether known, unknown, contingent or noncontingent, matured or unmatured, suspected or
  unsuspected, liquidated or unliquidated, disputed or undisputed, secured or unsecured, assertable


                                                    5
        Case 2:14-cv-07139-JCJ
Case 17-33964-hdh11              Document
                     Doc 1405 Filed 06/07/19286-1  Filed06/07/19
                                               Entered   07/23/1913:48:09
                                                                   Page 67 Page
                                                                           of 84 67 of 84




  directly or derivatively, in contract or in tort, in law or in equity, or pursuant to any other theory
  of law.

  “Other Priority Claim” means any unsecured claim entitled to priority in repayment pursuant to
  section 507 of the Bankruptcy Code that is not a Priority Tax Claim or Administrative Expense
  Claim.

  “Pennsylvania” means the Commonwealth of Pennsylvania, which is the holder of the
  Pennsylvania Claims, or its designees.

  “Pennsylvania AG” means the Attorney General of the Commonwealth of Pennsylvania.

  “Pennsylvania Borrowers” means members of the Nationwide Consumer Borrower Settlement
  Class who resided in the Commonwealth of Pennsylvania at the time they obtained any Eligible
  Tribal Loans

  “PII” means personal identifiable information provided by consumer borrowers prior to the
  Effective Date to Tribal Lenders or to the Debtors.

  “Plain Green” means Plain Green, LLC.

  “Plan Solicitation Materials” means all solicitation materials in respect of the Plan.

  “Plan Supplement” means the compilation of documents and forms of documents, schedules, and
  exhibits to the Plan.

  “Priority Tax Claim” means any Claim against a Debtor that is entitled to priority in right of
  payment under section 507(a)(8) of the Bankruptcy Code (determined irrespective of time
  limitations), including any related Claim for penalties.

  “Reorganized Debtors” means one or more newly formed entities wholly owned by TF Holdings
  that are to receive on the Effective Date the property and rights identified in this Term Sheet,
  including the Reorganized Debtors’ Cash Distribution.

  “Reorganized Debtor Assets” means the assets identified in this Term Sheet that will vest in the
  Reorganized Debtors on the Effective Date.

  “Restructuring Transactions” means the transactions on the terms specified in this Term Sheet,
  the Plan, and the other Definitive Documents.

  “Section 510(b) Claim” means any claim against a Debtor subject to subordination under
  section 510(b) of the Bankruptcy Code.


                                                    6
        Case 2:14-cv-07139-JCJ
Case 17-33964-hdh11              Document
                     Doc 1405 Filed 06/07/19286-1  Filed06/07/19
                                               Entered   07/23/1913:48:09
                                                                   Page 68 Page
                                                                           of 84 68 of 84




  “Settling Tribal Lenders” shall mean the Tribal Lenders who have entered into separate
  settlement agreements with one or more Consenting Plaintiffs.

  “Subject Consumers” means those consumers who resided in one of the Subject States at the
  time of the formation of an installment loan agreement or a line of credit agreement.

  “Subject States” means Arizona, Arkansas, Colorado, Connecticut, Illinois, Indiana, Kentucky,
  Massachusetts, Minnesota, Montana, New Hampshire, New Jersey, New Mexico, New York,
  North Carolina, Pennsylvania, Ohio, and South Dakota.

  “Substantial Contribution Fund” means cash in an amount needed to fund payment of Allowed
  Substantial Contribution Claims.

  “Termination Date” means the date on which termination of this Term Sheet occurs as to a
  Debtor or a Consenting Stakeholder.

  “Think Finance” means Think Finance, LLC.

  “Think Interest” means any Equity Interest in Think Finance.

  “TF Holdings” means TF Holdings, Inc.

  “Tribal Lender” means Plain Green, Great Plains, or MobiLoans.

  “Tribal Property” means the ownership interests and/or rights that belong to the Settling Tribal
  Lenders that would be transferred to the Liquidation Trust pursuant to separate settlement
  agreements with the Settling Tribal Lenders, including without limitation any outstanding
  consumer borrower notes and any data regarding any Nationwide Consumer Borrower owned by
  a Settling Tribal Lender and maintained or otherwise held by the Debtors for or on behalf of the
  Settling Tribal Lenders..




                                                 7
        Case 2:14-cv-07139-JCJ
Case 17-33964-hdh11              Document
                     Doc 1405 Filed 06/07/19286-1  Filed06/07/19
                                               Entered   07/23/1913:48:09
                                                                   Page 69 Page
                                                                           of 84 69 of 84




                                       Annex D
                                  CFPB Consent Order
        Case 2:14-cv-07139-JCJ
Case 17-33964-hdh11              Document
                     Doc 1405 Filed 06/07/19286-1  Filed06/07/19
                                               Entered   07/23/1913:48:09
                                                                   Page 70 Page
                                                                           of 84 70 of 84




                       UNITED STATES DISTRICT COURT
                           DISTRICT OF MONTANA
                           GREAT FALLS DIVISION


  Consumer Financial Protection Bureau,

               Plaintiff,

               v.                           Case No. 4:17-cv-00127-BMM

  Think Finance, LLC, formerly known        Hon. Brian M. Morris
  as Think Finance, Inc., Think Finance
  SPV, LLC, Financial U, LLC, TC Loan
  Service, LLC, Tailwind Marketing,
  LLC, TC Administrative Services,
  LLC, and TC Decision Sciences, LLC,

               Defendants.

                     STIPULATED FINAL CONSENT ORDER

         Plaintiff Consumer Financial Protection Bureau (Bureau) commenced this

  civil action against Think Finance, LLC on November 15, 2017 to obtain

  injunctive relief, damages and other monetary relief, and civil money penalties.

         The First Amended Complaint (Complaint), filed on March 28, 2018, alleges

  violations of Sections 1031(a) and § 1036(a)(1) of the Consumer Financial

  Protection Act of 2010 (CFPA), 12 U.S.C. §§ 5531(a), 5536(a)(1)(B). The

  Complaint also names as defendants several wholly-owned subsidiaries of Think

  Finance, LLC, namely, Think Finance SPV, LLC, Financial U, LLC, TC Loan

  Service, LLC, Tailwind Marketing, LLC, TC Administrative Services, LLC, and
        Case 2:14-cv-07139-JCJ
Case 17-33964-hdh11              Document
                     Doc 1405 Filed 06/07/19286-1  Filed06/07/19
                                               Entered   07/23/1913:48:09
                                                                   Page 71 Page
                                                                           of 84 71 of 84




  TC Decision Sciences, LLC. (collectively, the Think Entities). Dkt. No. 38. The

  Think Entities filed their answer on August 31, 2018, and in substance, denied the

  Bureau’s Complaint and raised various affirmative defenses. Dkt. No. 81. Plaintiff

  and the Think Entities consent to the Court entering this Order.

  THEREFORE, it is ORDERED:

                                        FINDINGS

         1.      This Court has jurisdiction over the parties and the subject matter of

  this action.

         2.      From 2011 through at least 2018, consumers in the Subject States

  obtained credit extended in the name of Great Plains Lending, LLC, MobiLoans,

  LLC, or Plain Green, LLC. For those loans where repayments exceeded the

  principal amount borrowed, consumers collectively paid at least $325,000,000 over

  the principal amounts borrowed. This figure does not account for loans in the

  Subject States where the total payments were less than the principal amount

  borrowed.

         3.      Plaintiff and the Think Entities agree to entry of this Order, without

  adjudication of any issue of fact or any adjudication of any remaining issues of

  law, to settle and resolve all matters in this dispute arising from the conduct alleged

  in the Complaint to the date this Order is entered.
        Case 2:14-cv-07139-JCJ
Case 17-33964-hdh11              Document
                     Doc 1405 Filed 06/07/19286-1  Filed06/07/19
                                               Entered   07/23/1913:48:09
                                                                   Page 72 Page
                                                                           of 84 72 of 84




           4.    The Think Entities neither admit nor deny any allegations in the

  Complaint, except as specifically stated in this Order. The Think Entities admit

  only the facts necessary to establish the Court’s jurisdiction over the Think Entities

  and the subject matter of this Order.

           5.    The Think Entities waive all rights to seek judicial review or

  otherwise challenge or contest the validity of this Order. The Think Entities also

  waive any claims the Think Entities may have under the Equal Access to Justice

  Act, 28 U.S.C. § 2412, concerning the Bureau’s prosecution of the Bureau

  Litigation. Each party will bear its own costs and expenses, including without

  limitation attorneys’ fees, in connection with the Bureau Litigation.

           6.    Entry of this Order is in the public interest.

                                       DEFINITIONS

           7.    “Effective Date” means the date on which the Order is entered by the

  Court.

           8.    “Enforcement Director” means the Assistant Director of the Office of

  Enforcement for the Consumer Financial Protection Bureau, or her delegate.

           9.    “Plan” means the Chapter 11 plan of the Think Entities.

           10.   “Person” means any individual or entity, including any government,

  political subdivision, government agency or instrumentality, or Native American

  Tribe.
        Case 2:14-cv-07139-JCJ
Case 17-33964-hdh11              Document
                     Doc 1405 Filed 06/07/19286-1  Filed06/07/19
                                               Entered   07/23/1913:48:09
                                                                   Page 73 Page
                                                                           of 84 73 of 84




         11.      “Related Consumer Action” means a private action by or on behalf of

  one or more consumers or an enforcement action by another governmental agency

  brought against the Think Entities based on substantially the same allegations as

  described in the Complaint.

         12.      “Reorganized Debtors” means one or more newly formed entities

  wholly owned by TF Holdings, Inc. that are, by operation of the Plan, to receive

  the property and rights identified in the Plan.

         13.      “Subject States” means Arizona, Arkansas, Colorado, Connecticut,

  Illinois, Indiana, Kentucky, Massachusetts, Minnesota, Montana, New Hampshire,

  New Jersey, New Mexico, New York, North Carolina, Ohio, and South Dakota.

         14.      The “Think Entities” means Think Finance, LLC, Think Finance SPV,

  LLC, Financial U, LLC, TC Loan Service, LLC, Tailwind Marketing, LLC, TC

  Administrative Services, LLC, and TC Decision Sciences, LLC.

                                        ORDER
                                          I.
                                    CONDUCT RELIEF

  IT IS ORDERED that:

         15.      The Think Entities and the Reorganized Debtors (each an “Enjoined

  Party”) are permanently restrained and enjoined from:

               a. providing services to a Subject Lender that constitute

                  extending credit to, servicing credit extended to, or collecting
        Case 2:14-cv-07139-JCJ
Case 17-33964-hdh11              Document
                     Doc 1405 Filed 06/07/19286-1  Filed06/07/19
                                               Entered   07/23/1913:48:09
                                                                   Page 74 Page
                                                                           of 84 74 of 84




               on credit extended to, a consumer who has identified his or

               her residential address at the time of the advancement of

               funds as being in a Subject State; or

            b. providing services directly to a Subject Lender, or to another

               Person for use of a Subject Lender, in connection with a

               Subject Lender’s activities in extending credit to, servicing

               credit extended to, or collecting on credit extended to a

               consumer who has identified his or her residential address at

               the time of the advancement of funds as being in a Subject

               State, where the Enjoined Party knows or is reckless in not

               knowing that the entity is a Subject Lender.

            c. For purposes of this Paragraph 15, a Subject Lender shall

               mean any entity or individual that makes a loan to a consumer

               who has identified his or her residential address at the time of

               the advancement of funds as being in a Subject State where

               such loan is either at an interest rate in excess of the Subject

               State’s usury limit for that loan or the entity or individual

               lends without a license from the Subject State for that loan.

               For purposes of this paragraph 15c., the usury limit and

               licensing requirements referenced shall be those of the
        Case 2:14-cv-07139-JCJ
Case 17-33964-hdh11              Document
                     Doc 1405 Filed 06/07/19286-1  Filed06/07/19
                                               Entered   07/23/1913:48:09
                                                                   Page 75 Page
                                                                           of 84 75 of 84




                  consumer’s state of residence which the consumer has

                  identified at the time of the advancement of funds.

         16.      The conduct prohibitions in Paragraph 15 do not apply:

               a. if the credit in question: (i) is originated or issued by a

                  federally or state chartered depository institution or other

                  entity and if the application of state or other law with respect

                  to the loan is preempted under the Federal laws of the United

                  States of America; or

               b. to support services of a type provided to businesses generally

                  or a similar ministerial service.

                               MONETARY PROVISIONS
                                            II.
                             Order to Pay Civil Money Penalty

  IT IS FURTHER ORDERED that:

         17.      Under Section 1055(c) of the CFPA, 12 U.S.C. § 5565(c), pursuant to

  the agreement of the parties as part of the Plan and by reason of the violations of

  law alleged in the Complaint and alleged to continue to the entry of this Order, and

  taking into account the factors in 12 U.S.C. 5565(c)(3), the Think Entities must pay

  a civil money penalty of $7 ($1 for each Defendant), jointly and severally, in favor

  of the Bureau. The Think Entities shall pay this penalty in accordance with their

  obligations in Paragraphs [XX] of the Plan.
        Case 2:14-cv-07139-JCJ
Case 17-33964-hdh11              Document
                     Doc 1405 Filed 06/07/19286-1  Filed06/07/19
                                               Entered   07/23/1913:48:09
                                                                   Page 76 Page
                                                                           of 84 76 of 84




         18.    The civil money penalty paid under this Order will be deposited in

  the Civil Penalty Fund of the Bureau as required by § 1017(d) of the CFPA, 12

  U.S.C. § 5497(d).

         19.   The Think Entities must treat the civil money penalty paid under this

  Order as a penalty paid to the government for all purposes. Regardless of how the

  Bureau ultimately uses those funds, the Think Entities may not:

               a.     claim, assert, or apply for a tax deduction, tax credit, or any

         other tax benefit for any civil money penalty paid under this Order; or

               b.     seek or accept, directly or indirectly, reimbursement or

         indemnification from any source, including but not limited to payment made

         under any insurance policy, with regard to any civil money penalty paid

         under this Order.

         20.   To preserve the deterrent effect of the civil money penalty in any

  Related Consumer Action, the Think Entities may not argue that the Think Entities

  are entitled to, nor may the Think Entities benefit by, any offset or reduction of any

  compensatory monetary remedies in the Related Consumer Action because of the

  civil money penalty paid in this action.
        Case 2:14-cv-07139-JCJ
Case 17-33964-hdh11              Document
                     Doc 1405 Filed 06/07/19286-1  Filed06/07/19
                                               Entered   07/23/1913:48:09
                                                                   Page 77 Page
                                                                           of 84 77 of 84




                                        III.
                            COMPLIANCE PROVISIONS
                                        IV.
                              Reporting Requirements

  IT IS FURTHER ORDERED that:

         21.   After the Effective Date, the Think Entities and the Reorganized

  Debtors must notify the Bureau of:

               a.     any future development that may affect compliance obligations

         arising under this Order, including but not limited to a dissolution,

         assignment, sale, merger, or other corporate reformation; or

               b.     the filing of any future bankruptcy or insolvency proceeding by

         or against the Think Entities and the Reorganized Debtors; or a change in

         name or address for the Think Entities and the Reorganized Debtors.

         22.   The Think Entities and the Reorganized Debtors must provide the

  notice required in Paragraph 21 as soon as practicable after learning about the

  development or at least 30 days before the development is finalized, whichever is

  sooner.

         23.   Within 7 days of the Effective Date, the Think Entities and

  Reorganized Debtors must:

                      a.     designate at least one telephone number and email,

               physical, and postal address as a point of contact, which the Bureau
        Case 2:14-cv-07139-JCJ
Case 17-33964-hdh11              Document
                     Doc 1405 Filed 06/07/19286-1  Filed06/07/19
                                               Entered   07/23/1913:48:09
                                                                   Page 78 Page
                                                                           of 84 78 of 84




               may use to communicate with the Think Entities and the Reorganized

               Debtors;

                     b.     identify all businesses for which the Think Entities and

               the Reorganized Debtors are the majority owner, or that the Think

               Entities and the Reorganized Debtors directly or indirectly control, by

               providing all of the businesses’ names, telephone numbers, and

               physical, postal, email, and Internet addresses; and

                     c.     describe the activities of each such business, including

               the products and services offered, and the means of advertising,

               marketing, and sales.

         24.   The Think Entities and the Reorganized Debtors must report to the

  Bureau any change in the information required to be submitted under Paragraph 23

  as soon as practicable or at least 30 days before the change, whichever is sooner.

                                           V.

                                        Notices

  IT IS FURTHER ORDERED that:

         25.   Unless otherwise directed in writing by the Bureau, all notices,

  submissions, requests, communications, or other documents related to the Order

  must be in writing with the subject line, “CFPB v. Think Finance, LLC, et al.” and

  directed as follows:
        Case 2:14-cv-07139-JCJ
Case 17-33964-hdh11              Document
                     Doc 1405 Filed 06/07/19286-1  Filed06/07/19
                                               Entered   07/23/1913:48:09
                                                                   Page 79 Page
                                                                           of 84 79 of 84




         If to the Bureau:

         By overnight courier (not the U.S. Postal Service), as follows:

         Assistant Director for Enforcement
         Bureau of Consumer Financial Protection
         ATTENTION: Office of Enforcement
         1700 G Street, N.W.
         Washington D.C. 20552

         And contemporaneously by email to Enforcement_Compliance@cfpb.gov.

         If to the Think Entities:

         Chief Executive Officer

         Think Finance, LLC

         7701 Las Colinas Ridge, Suite 650, Irving, TX 75063

         With a copy to the General Counsel at the same address

         If to the Reorganized Debtors:

         Chief Executive Officer

         TF Holdings, Inc.

         7701 Las Colinas Ridge, Suite 650, Irving, TX 75063

         With a copy to the General Counsel at the same address
        Case 2:14-cv-07139-JCJ
Case 17-33964-hdh11              Document
                     Doc 1405 Filed 06/07/19286-1  Filed06/07/19
                                               Entered   07/23/1913:48:09
                                                                   Page 80 Page
                                                                           of 84 80 of 84




                                           VI.

                      Order Distribution and Acknowledgment

  IT IS FURTHER ORDERED that:

         26.   Within 7 days of the Effective Date, the Think Entities and the

  Reorganized Debtors must submit to the Enforcement Director an

  acknowledgement of receipt of this Order, sworn under penalty of perjury.

         27.   Within 30 days of the Effective Date, the Think Entities and the

  Reorganized Debtors must deliver a copy of this Order to any employees or any

  Outside Counsel who will have responsibilities under this Order.

         28.   The Think Entities and the Reorganized Debtors must deliver a copy

  of this Order to any future executive officers, shareholders, partners, employees,

  and any other new agents and representatives who will have responsibilities related

  to the subject matter of the Order before they assume their responsibilities.

         29.   The Think Entities and the Reorganized Debtors must secure a signed

  and dated statement acknowledging receipt of a copy of this Order, ensuring that

  any electronic signatures comply with the requirements of the E-Sign Act, 15

  U.S.C. § 7001 et seq., within 30 days of delivery, from all persons receiving a copy

  of this Order under this Section.
        Case 2:14-cv-07139-JCJ
Case 17-33964-hdh11              Document
                     Doc 1405 Filed 06/07/19286-1  Filed06/07/19
                                               Entered   07/23/1913:48:09
                                                                   Page 81 Page
                                                                           of 84 81 of 84




                                           VII.

                             Cooperation with the Bureau

  IT IS FURTHER ORDERED that:

         30.   The Think Entities must cooperate fully with the Bureau in this matter

  and in any investigation related to or associated with the conduct alleged in the

  Complaint. The Think Entities must provide truthful and complete information,

  evidence, and testimony. The Think Entities must cause their officers, employees,

  representatives, or agents to appear for interviews, discovery, hearings, trials, and

  any other proceedings that the Bureau may reasonably request upon 5 days written

  notice, or other reasonable notice, at such places and times as the Bureau may

  reasonably designate, without the service of compulsory process.

         31.   The Think Entities and the Reorganized Debtors must cooperate fully

  to help the Bureau determine the identity and location of each consumer borrower,

  and the amount each consumer borrowed and repaid on credit that was extended in

  the name of Great Plains Lending, LLC, MobiLoans, LLC, or Plain Green, LLC.

  The Think Entities and the Reorganized Debtors must provide such information in

  its or its agents’ possession or control within 14 days of receiving a written request

  from the Bureau.
        Case 2:14-cv-07139-JCJ
Case 17-33964-hdh11              Document
                     Doc 1405 Filed 06/07/19286-1  Filed06/07/19
                                               Entered   07/23/1913:48:09
                                                                   Page 82 Page
                                                                           of 84 82 of 84




                                         VIII.

                               Compliance Monitoring

  IT IS FURTHER ORDERED that:

         32.   Within 14 days of receipt of a written request from the Bureau, the

  Think Entities and the Reorganized Debtors must submit requested non-privileged

  information related to the requirements of this Order, which must be made under

  penalty of perjury; provide sworn testimony related to the requirements of this

  Order and Think Entities and the Reorganized Debtors’ compliance with those

  requirements; or produce non-privileged documents related to the requirements of

  this Order and the Think Entities and the Reorganized Debtors’ compliance with

  those requirements.

         33.   The Think Entities and the Reorganized Debtors must permit Bureau

  representatives to interview about the requirements of this Order and the Think

  Entities and the Reorganized Debtors’ compliance with those requirements any

  employee or other person affiliated with the Think Entities and the Reorganized

  Debtors who has agreed to such an interview. Nothing in this Order will limit the

  Bureau’s lawful use of civil investigative demands under 12 C.F.R. § 1080.6 or

  other compulsory process.
        Case 2:14-cv-07139-JCJ
Case 17-33964-hdh11              Document
                     Doc 1405 Filed 06/07/19286-1  Filed06/07/19
                                               Entered   07/23/1913:48:09
                                                                   Page 83 Page
                                                                           of 84 83 of 84




                                           IX.

                                     Recordkeeping

         34.   The Think Entities and the Reorganized Debtors must create or, if

  already created, must retain for at least 5 years from the Effective Date all

  documents and records necessary to demonstrate full compliance with each

  provision of this Order, including all submissions to the Bureau.

         35.   The Think Entities and the Reorganized Debtors must retain the

  documents described in Paragraph 34 for at least 5 years.

         36.   Defendants must make documents identified in Paragraph 34 available

  to the Bureau upon the Bureau’s request.
        Case 2:14-cv-07139-JCJ
Case 17-33964-hdh11              Document
                     Doc 1405 Filed 06/07/19286-1  Filed06/07/19
                                               Entered   07/23/1913:48:09
                                                                   Page 84 Page
                                                                           of 84 84 of 84




                                           X.

                               Retention of Jurisdiction

  IT IS FURTHER ORDERED that:

         37.   The Court will retain jurisdiction of this matter for purposes of

  construction, modification (including any request by any Party to modify the

  conduct prohibitions), and enforcement of this Order.



  SO ORDERED AND ADJUDGED.


  _____________________________                      ____________________
  The Honorable Brian M. Morris                      DATE
  United States District Judge
